Exhibit 10.4

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

by and between

 

CUBIC LOUISIANA, LLC

 

and

 

WELLS FARGO ENERGY CAPITAL, INC.

 

Dated as of October 2, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

1

1.1

Defined Terms

1

1.2

Accounting Terms

18

1.3

Number and Gender of Words

18

ARTICLE 2

TERMS OF FACILITY

18

2.1

Restructure of Assumed Debt

18

2.2

Revolving Facility

18

2.3

PIKed Interest

19

2.4

Advances and Payments Under the Notes

19

2.5

Use of Proceeds

19

2.6

Repayment Provisions

19

2.7

Interest Rates

22

2.8

General Provisions Relating to Interest

22

2.9

Prepayment of Term Note

23

2.10

Net Profits Interests

23

2.11

Increased Costs

23

2.12

Taxes

24

ARTICLE 3

CONDITIONS PRECEDENT

25

3.1

Conditions to Execution by Lender

25

3.2

Further Conditions to Each Advance Pursuant to Section 2.2

29

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

30

4.1

Existence and Good Standing

30

4.2

Due Authorization

30

4.3

Valid and Binding Obligations

30

4.4

Scope and Accuracy of Financial Statements

30

4.5

Liabilities and Litigation

30

4.6

Title to Assets

31

4.7

Existing Oil and Gas Properties

31

4.8

Authorizations and Consents

31

4.9

Compliance with Laws

31

4.10

Proper Filing of Tax Returns and Payment of Taxes Due

31

4.11

ERISA Compliance

31

4.12

Investment Company Act Compliance

32

4.13

Lien Priority

32

4.14

Use of Proceeds

33

4.15

Places of Business

33

4.16

Identification Numbers

33

4.17

Subsidiaries

33

ARTICLE 5

AFFIRMATIVE COVENANTS

33

5.1

Maintenance and Access to Records

33

 

i

--------------------------------------------------------------------------------


 

5.2

Quarterly Financial Statements

33

5.3

Annual Financial Statements

34

5.4

Compliance Certificates

34

5.5

Reserve Reports

34

5.6

Sales and Production Reports

35

5.7

Liens on Newly Acquired Property

35

5.8

Title Opinions

36

5.9

Statement of Material Adverse Effect

36

5.10

Title Defects

36

5.11

Additional Information

36

5.12

Compliance with Laws and Payment of Taxes

36

5.13

Maintenance of Existence and Good Standing

36

5.14

Further Assurances

36

5.15

Maintenance of Tangible Property

36

5.16

Maintenance of Insurance

37

5.17

Right of Inspection

37

5.18

Notice

37

5.19

Collateral Protection

38

5.20

ERISA Information and Compliance

38

ARTICLE 6

NEGATIVE COVENANTS

39

6.1

Other Debt of Borrower

39

6.2

Derivative Contracts

39

6.3

Loans, Advances or Investments

40

6.4

Mortgages or Pledges of Assets

40

6.5

Sales of Property

40

6.6

Dividends and Distributions

40

6.7

Changes in Company Structure

40

6.8

Payment of Accounts Payable

40

6.9

Transactions with Affiliates

40

6.10

Nature of Business

40

6.11

Negative Pledge Agreements

40

6.12

Gas Imbalances, Take or Pay or Other Prepayments

41

6.13

No Subsidiaries

41

6.14

ERISA Compliance

41

ARTICLE 7

EVENTS OF DEFAULT

42

7.1

Events of Default

42

7.2

Rights Upon Occurrence of an Event of Default

45

ARTICLE 8

MISCELLANEOUS

46

8.1

Notices

46

8.2

Amendments and Waivers

46

8.3

Expenses, Indemnity, Damage Waiver

47

8.4

Survival of Agreements

49

8.5

Successors and Assigns

49

8.6

Invalidity

49

8.7

Renewal, Extension or Rearrangement

49

 

ii

--------------------------------------------------------------------------------


 

8.8

Waivers

49

8.9

Cumulative Rights

49

8.10

Exhibits; Conflicts

49

8.11

Titles of Articles, Sections and Subsections

50

8.12

Conflict with Intercreditor Agreement

50

8.13

Jurisdiction

50

8.14

Counterparts

50

8.15

Effectiveness

50

8.16

Documents

50

8.17

Rights of Third Person

50

8.18

Announcements

51

8.19

Survival of Certain Covenants

51

8.20

JURY TRIAL WAIVED

51

8.21

GOVERNING LAW

51

8.22

Arbitration

51

8.23

USA Patriot Act Notice

53

8.24

Entire Agreement

53

 

EXHIBITS

 

 

 

 

 

EXHIBIT I

Form of Revolving Note

 

EXHIBIT II

Form of Term Note

 

EXHIBIT III

Form of PIK Note

 

EXHIBIT IV

Form of Compliance Certificate

 

EXHIBIT V

Form of Revolving Facility Borrowing Request

 

EXHIBIT VI

Assignment Properties

 

EXHIBIT VII

Form of Assignment of Net Profits Interests

 

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE 4.5

Litigation

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 2, 2013, is by
and between CUBIC LOUISIANA, LLC, a Delaware limited liability company (the
“Borrower”), and WELLS FARGO ENERGY CAPITAL, INC., a Texas corporation (the
“Lender”).

 

W I T N E S S E T H T H A T:

 

WHEREAS, Cubic Energy, Inc., a Texas corporation (“Cubic”), and the Lender
entered into that certain Credit Agreement dated March 5, 2007 (as amended and
modified as of the date hereof, the “Prior Credit Agreement”), pursuant to which
the Lender extended credit in favor of and loaned monies to Cubic;

 

WHEREAS, Cubic desires to undertake a corporate reorganization and as part of
such reorganization Cubic desires to transfer all of its existing oil and gas
properties located in Caddo and DeSoto Parishes, Louisiana to the Borrower for
and in consideration of the assumption of all of the debt governed by the Prior
Credit Agreement;

 

WHEREAS, the Lender has agreed to such transfer of properties, such assumption
of debt by the Borrower and to the renewal, rearrangement and extension of the
debt assumed by the Borrower; and

 

WHEREAS, the Borrower has requested the Lender to extend credit to the Borrower
in the form of a revolving credit facility not to exceed $10,000,000.00
outstanding at any time (subject to the limitations as herein set forth) to be
used for the development of its oil and gas properties.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows, amending and restating,
as of the date first written above, the Prior Credit Agreement:

 

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms have the following meanings:

 

“Acceptable Counter-party” means BP.

 

“Advance” means a Revolving Advance, a PIK Advance or the renewal, extension and
rearrangement of the Assumed Debt set forth in Section 2.1; and “Advances” means
more than one Advance.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means any Person controlling, controlled by, or under common control
with, any other Person.  For purposes of this definition, “control” (including
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities
or otherwise.

 

“Agreement” means this Amended and Restated Credit Agreement and all exhibits
and schedules hereto, as the same may be amended from time to time according to
the terms hereof.

 

“Assignment Properties” means all of the Oil and Gas Properties owned by Cubic
as of the date of this Agreement and located in Caddo and DeSoto Parishes,
Louisiana.

 

“Assumed Debt” means the Debt of Cubic owed the Lender evidenced by that certain
Promissory Note dated March 31, 2013 in the principal face amount of
$40,000,000.00 made by Cubic to the order of the Lender, and having an
outstanding balance of $20,865,110.00 of principal as of the date hereof plus
the Assumed Interest.

 

“Assumed Interest” means $96,071.05 of accrued and unpaid interest as of the
date hereof Cubic owed the Lender as evidenced by that Promissory Note dated
March 31, 2013 in the principal face amount of $40,000,000.00 made by Cubic to
the order of the Lender.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended, and regulations promulgated thereunder.

 

“Base Rate” means, for any day, the fluctuating rate of interest in effect for
such day which rate per annum shall be equal to the higher of (a) the rate of
interest as publicly announced from time to time by Wells Fargo Bank at its
principal office in San Francisco, California as its “prime rate” (the “prime
rate” is a rate set by Wells Fargo Bank based upon various factors including
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate), or (b) one-half of one percent (0.50%) per annum
above the Federal Funds Rate in effect from time to time.  Any change in the
“prime rate” announced by Wells Fargo Bank shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

2

--------------------------------------------------------------------------------


 

“Blocked Accounts” means one or more blocked accounts in the name of the
Borrower at Wells Fargo Bank.

 

“Borrower” has the meaning indicated in the opening paragraph hereof.

 

“BP” means BP Energy Company.

 

“BP Intercreditor Agreement” means that certain Pari Passu Intercreditor and
Collateral Agency Agreement dated of even date herewith by and among the Lender
for itself as Lender and as collateral agent, BP, the Borrower and Holding.

 

“Business Day” means a day other than a Saturday, Sunday or legal holiday for
commercial banks in the State of Texas.

 

“Call Option Counterparty” means BP in its capacity as counterparty to call
options entered into by Cubic Asset, LLC whereby a cash payment of
$35,000,000.00 was made to Cubic Asset, LLC.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

 

“Change in Law” means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Tribunal after the date of this Agreement or (c) compliance by
the Lender, by any lending office of the Lender or by the Lender’s holding
company with any request, guideline or directive (whether or not having the
force of law) of any Tribunal made or issued after the date of this Agreement.

 

“Change of Control” means (a) a purchase or acquisition, directly or indirectly,
by any “person” or “group” within the meaning of Section 13(d)(3) and
14(d)(2) of the Exchange Act (a “Group”), of “beneficial ownership” (as such
term is defined in Rule 13d-3 under the Exchange Act) of securities of Cubic
which, together with any securities owned beneficially by any “affiliates” or
“associates” of such Group (as such terms are defined in Rule 12b-2 under the
Exchange Act), shall represent more than fifty percent (50%) of the combined
voting power of Cubic’s securities which are entitled to vote generally in the
election of directors and which are outstanding on the date immediately prior to
the date of such purchase or acquisition; or (b) a sale of all or substantially
all of the assets of Cubic to any Person or Group; or (c) the liquidation or
dissolution of Cubic.

 

3

--------------------------------------------------------------------------------


 

“Closing Date” means the date when all the conditions precedent set forth in
Section 3.1 of this Agreement have been fulfilled or waived by the Lender.

 

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

 

“Collateral” means the Property now or at any time hereafter securing the
Obligations, the Derivative Contract Obligations or any portion thereof.

 

“Compliance Certificates” means the certificates of a Responsible Officer
submitted to the Lender from time to time pursuant to this Agreement, which
certificates shall be substantially in the form attached hereto as Exhibit IV.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, or any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

 

“Contested in Good Faith” means contested in good faith by appropriate and
lawful proceedings (a) in which foreclosure, distraint, sale, forfeiture, levy,
execution or other similar proceedings have not been initiated or have been
stayed and continue to be stayed, and (b) for which matter a reserve or other
appropriate provision has been established in accordance with the requirements
of GAAP.

 

“Cubic” has the meaning indicated in the recitals hereof.

 

“Cubic Creditor Intercreditor Agreement” means that certain Intercreditor
Agreement, dated of even date herewith, among the Lender, as collateral agent
for Secured Parties and the First Lien Representative (each as defined therein),
Wilmington Trust, N.A., as collateral agent to the Second Priority Secured
Parties (as defined therein), Call Option Counterparty, as a Second Priority
Secured Party and as Second Priority Representative (each, as defined therein),
the Cubic, the Borrower and Holding.

 

“Cubic Guaranty” means that certain Guaranty dated of even date herewith made by
the Borrower and Holding in favor of the Cubic Note Holders and the Call Option
Counterparty.

 

4

--------------------------------------------------------------------------------


 

“Cubic Hedge Provider” means any counterparty to any Derivative Contracts
entered into with the Company or any of its Subsidiaries other than the Borrower
or Holding, including, without limitation, BP.

 

“Cubic Note Holders” means those Persons owning or holding the promissory notes
issued by Cubic pursuant to the terms of the Cubic Note Purchase Agreement and
their Affiliates.

 

“Cubic Note Purchase Agreement” means that certain Note Purchase Agreement dated
of even date herewith among Cubic, each of its Subsidiaries, the purchasers of
the Cubic Notes and Wilmington Trust, N.A., in various agency capacities, as
such agreement may be amended, restated, refinanced or otherwise modified from
time to time.

 

“Cubic Notes” means those promissory notes issued by Cubic pursuant to the terms
of the Cubic Note Purchase Agreement or any other Debt governed by the Cubic
Note Purchase Agreement.

 

“Cubic Second Lien Security Documents” means security agreements, mortgages,
financing statements and all other documentation granting a second priority Lien
on the Property of the Borrower to secure the Debt of Cubic and its Subsidiaries
owing to the Cubic Note Holders and the Call Option Counterparty.

 

“Debt” means, as applied to any Person, (i) all obligations for borrowed money,
(ii) that portion of obligations with respect to Capital Leases that is properly
classified as a liability on a balance sheet in conformity with GAAP, (iii) any
obligation owed for all or any part of the deferred purchase price of property
or services (excluding trade payables incurred in the ordinary course of
business), (iv) all obligations evidenced by notes, bonds, debentures or other
similar instruments, (v) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to any property
or assets acquired by such Person (even though the rights and remedies of the
seller or the lender under such agreement in the event of default are limited to
repossession or sale of such property or assets), (vi) all obligations,
contingent or otherwise, as an account party under any letter of credit or
banker’s acceptance to the extent not reflected as trade liabilities on the
balance sheet of such Person in accordance with GAAP, (vii) all contingent
obligations in respect of obligations of the kind referred to in clauses
(i) through (vi) above, and (viii) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person, (ix) all guaranty obligations of such
Person, (x) all debt equivalents of such Person, (xi) all obligations under or
in

 

5

--------------------------------------------------------------------------------


 

respect of any Derivative Contract or related Derivative Contract Document and
(xii) the indebtedness of any other Person (including any partnership in which
such Person is a general partner and any unincorporated joint venture in which
such Person is a joint venturer) to the extent such Person would be liable
therefor under applicable law or any agreement or instrument by virtue of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Debt provide that such person shall not be liable
therefor.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws or
general equitable principles from time to time in effect affecting the Rights of
creditors generally.

 

“Default Rate” means a varying rate of interest per annum equal to the Base
Rate, from time to time in effect, plus four percent (4.0 %), but in no event to
exceed the Highest Lawful Rate.

 

“Derivative Contracts” means all future contracts, forward contracts, swap, cap
or collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering oil and gas commodities or prices or
financial, monetary or interest rate instruments.

 

“Derivative Contract Documents” means all agreements, documents and instruments
governing or related to Derivative Contracts entered into between the Borrower
and an Acceptable Counter-party and all renewals, extensions and restatements
of, and amendments and supplements to any or all of the foregoing.

 

“Derivative Contract Obligations” means all present and future indebtedness,
obligations, covenants, duties and liabilities, and all renewals for any period,
increases and extensions thereof, or any part thereof, now or hereafter owing to
an Acceptable Counter-party by the Borrower arising from or pursuant to any of
the Derivative Contract Documents, together with all interest accruing thereon,
and costs, expenses, and attorneys’ fees incurred in the enforcement or
collection thereof, whether such indebtedness, obligations, and liabilities are
direct, indirect, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several. For purposes of clarification the term Derivative Contract
Obligations does not include indebtedness or obligations owed by Cubic or any of
its Affiliates to the Call Option Counterparty or the Cubic Hedge Provider.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which

 

6

--------------------------------------------------------------------------------


 

it is exchangeable) or upon the happening of any event, matures or is
mandatorily redeemable for any consideration other than other Equity Interests
(which would not constitute Disqualified Capital Stock), pursuant to a sinking
fund obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is 91 days after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans or other
obligations hereunder outstanding.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights, preemptive rights, conversion rights, stock
appreciation rights, employee stock plans, options to purchase or other similar
arrangements or rights to acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (as) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate (other than
pursuant to Section 4041(b) of ERISA), the treatment of a Plan amendment as a
termination under Section 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of

 

7

--------------------------------------------------------------------------------


 

ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

“Event of Default” means any of the events specified in Section 7.1, provided
that the requirements, if any, for the giving of notice, the lapse of time, or
both, or any other condition specified in Section 7.1 have been satisfied.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
regulations promulgated thereunder.

 

“Excluded Derivative Contract Obligation” means, with respect to any Person
party to a Loan Document (other than the Lender or the Lender in its capacity as
Collateral Agent), any Derivative Contract Obligations if, and to the extent
that, all or a portion of the guaranty of such party of, or the grant by such
party of a security interest or lien to secure, or the provision of other
support of, such obligation (or any guarantee or provision of support thereof)
is or becomes illegal under the Commodity Exchange Act by virtue of such party’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act at the time such guaranty, grant of
security interest or lien or provision of support of, such Derivative Contract
Obligations (or any guarantee or provision of support thereof) becomes
effective. If any obligations owed under a Derivative Contract Document arise
under a Master Agreement governing more than one Swap, such exclusion shall
apply only to the portion of such obligation that is attributable to Swaps for
which such guaranty, grant of security interest or lien to secure or provision
of other support is or becomes illegal. “Master Agreement” means any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement, together with any related schedules and appendices
thereto. “Swap” means any transaction under a Derivative Contract Document.

 

“Excluded Taxes” means, with respect to the Lender, or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder or under any other Loan Document, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America or
such other jurisdiction under the laws of which such recipient is organized or
in which its principal office is located or, in the case of the Lender, in which
its applicable lending office is located, (b) windfall profits or other excess
profits that are imposed on the Lender, and (c) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located.

 

8

--------------------------------------------------------------------------------


 

“Facility Rate” means on any day a varying rate of interest per annum equal to
the Base Rate, from time to time in effect, plus two percent (2.0 %), but in no
event to exceed the Highest Lawful Rate.

 

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York on the preceding Business Day
opposite the caption “Federal funds (Effective)”; or, if for any relevant day
such rate is not so published on any such preceding Business Day, the rate for
such day will be the average as determined by the Lender of the rates for the
last transaction in overnight federal funds arranged prior to 9:00 a.m. (New
York, New York time) on that day by each of three leading brokers of federal
funds transactions in New York, New York selected by the Lender.

 

“Financial Statements” means statements of financial condition, as at the point
in time and for the period indicated, and consisting of at least a balance sheet
and related statements of operations, owners’ equity and cash flow.

 

“Gross Proceeds of Production” means the sum of (a) gross proceeds from the sale
of hydrocarbon production attributable to the Oil and Gas Properties of the
Borrower and actually received by or for the account of the Borrower during any
calendar month less Third Party Proceeds for the same calendar month associated
with such Oil and Properties, (b) proceeds which represent bonus and delay
rentals attributable to such Oil and Properties and paid to the Borrower during
such calendar month and (c) proceeds attributable to the Derivative Contracts
entered into by the Borrower pursuant to Section 5.19 or allowed by Section 6.2
and actually received by the Borrower during any calendar month.

 

“Hazardous Substances” means any flammables, explosives, radioactive materials,
hazardous wastes, asbestos or any material containing asbestos, polychlorinated
biphenyls (PCB’s), toxic substances or related materials, petroleum and
petroleum products and associated oil or natural gas exploration, production and
development wastes or any substances defined as “hazardous substances,”
“hazardous materials,” “hazardous wastes” or “toxic substance” under the Oil
Pollution Act, as amended; Comprehensive Environmental Response, Compensation
and Liability Act, as amended; the Superfund Amendments and Reauthorization Act,
as amended; the Hazardous Materials Transportation Act, as amended; the Resource
Conservation and Recovery Act, as amended; the Toxic Substances Control Act, as
amended; or any other law, statute, ordinance, rule, regulation or order now or
hereafter enacted or promulgated by any governmental authority with jurisdiction
and relating to the protection of the environment.

 

9

--------------------------------------------------------------------------------


 

“Highest Lawful Rate” means the maximum rate (or, if the context so permits or
requires, an amount calculated at such rate) of interest (if any) that, at the
time in question, would not cause the interest charged on the Obligations owed
to the Lender to exceed the maximum amount that the Lender would be allowed to
contract for, charge, take, reserve or receive under applicable Law after taking
into account, to the extent required by applicable Law, all relevant payments
and charges under the Loan Documents.

 

“Holding” means Cubic Louisiana Holding, LLC, a Delaware limited liability
company.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Intercreditor Agreements” means the BP Intercreditor Agreement and the Cubic
Creditors Intercreditor Agreement; and “Intercreditor Agreement” means any one
of them.

 

“Investment” means, for any Person: (a) the acquisition of assets (other than
machinery, equipment and inventory in the ordinary course of business),
leasehold interests, mineral rights, wells, Equity Interest or Debt of any
Person; (b) any deposit with, or advance, loan or extension of credit for the
benefit of such Person; or (c) any other capital contribution or investment in
such Person, including by way of guarantees, letter of credit support or
release, forgiveness or cancellation of any Debt.

 

“Laws” means all applicable statutes, laws, ordinances, rules, rulings,
interpretations, regulations, judgments, requirements, governmental
authorizations (including licenses, permits, franchises and other governmental
consents necessary for the ownership or operation of Property), orders, writs,
injunctions or decrees (or interpretations of any of the foregoing) of any
political subdivision, state, commonwealth, nation, country, territory,
possession, county, parish, municipality or Tribunal.

 

“Lender” has the meaning indicated in the opening paragraph hereof.

 

“Lien” means any lien, charge, claim, restriction, mortgage, mechanic’s lien,
materialmen’s lien, pledge, hypothecation, inchoate lien, assignment, deposit
arrangement, conditional sale or other title retention agreement, financing
lease, security interest, security agreement or other encumbrance, whether
arising by contract or under Law, and includes reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, leases and other
title exceptions and the filing of any

 

10

--------------------------------------------------------------------------------


 

financing statement under the Uniform Commercial Code of the State of Texas or
comparable Law of any jurisdiction perfecting any such Lien.

 

“Lienable Claims” means, with respect to the Oil and Gas Properties of the
Borrower, lease operating expenses (other than (a) the expense of re-working or
remedial operations as to which consent of co-owners is required, (b) expenses
not constituting routine repairs and maintenance, (c) the expense of drilling,
deepening, sidetracking, plugging-back, completing, recompleting and/or plugging
and abandoning any well, and (d) land and legal expenses not covered by the
operator’s fixed overhead charge); unaffiliated third party operator’s fixed
overhead charge pursuant to applicable contracts; any ad valorem, severance,
gross production and similar taxes (expressly excluding income taxes); operating
expenses relating to the gathering and processing of hydrocarbons from the
Borrower’s Oil and Gas Properties; and other expense items, the non-payment of
which could result in a contractual and/or statutory lien (as opposed to a
judgment lien) against any of such Oil and Gas Properties.

 

“Liquid Investments” means at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s (“S&P”) or Moody’s Investors
Service, Inc. (“Moody’s”); (iii) commercial paper maturing no more than one year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(iv) certificates of deposit or bankers’ acceptances maturing within one year
after such date and issued or accepted by any commercial bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $100,000,000; and (v) shares
of any money market mutual fund that (a) has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (i) through
(iv) above, (b) has net assets of not less than $500,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s.  For the avoidance of
doubt, Cash Equivalents shall not include any auction rate or similar securities
where the obligor is not absolutely required to redeem or repay the Indebtedness
in question within such one year (or shorter) period.

 

11

--------------------------------------------------------------------------------


 

“Litigation” means any proceeding, claim, lawsuit, and/or investigation
conducted, or threatened and known to the Person in question, by or before any
Tribunal.

 

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
assignments of Net Profits Interests, the Intercreditor Agreements and all other
notes, mortgages, deeds of trust, restatements, ratifications and amendments of
mortgages, deeds of trust, financing statements, guaranties, security
agreements, pledge agreements, documents, instruments and other agreements now
or hereafter delivered pursuant to the terms of, or in connection with, this
Agreement, the Obligations and/or the Collateral, and all renewals, extensions
and restatements of, and amendments and supplements to any or all of the
foregoing; provided, however, the Derivative Contract Documents shall not be
Loan Documents.

 

“Loans” means the loans and extensions of credit by the Lender to or for the
account of the Borrower pursuant to this Agreement.

 

“Marketable Title” means title free and clear from reasonable doubt as to
matters of law and fact such that a prudent operator of Oil and Gas Properties,
advised of the facts and their legal significance, would willingly accept, and
specifically includes rights to acquire title to Oil and Gas Properties from
record title owners under farm-in or similar agreements that are customary in
the industry and which are acceptable to prudent operators of Oil and Gas
Properties.

 

“Material Adverse Effect” means any material and adverse effect on (a) the
business, assets, financial condition, operations or prospects of the Borrower
taken as a whole or (b) the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document to which it is a party.

 

“Mortgaged Properties” means Oil and Gas Properties owned by the Borrower
subject to the Liens of the Security Documents from time to time to secure the
Obligations, the Derivative Contract Obligations or some portion thereof.

 

“Multiemployer Plan” means a “multiemployer plan,” within the meaning of
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, during the preceding three
(3) calendar years, has made, or been obligated make, contributions.

 

12

--------------------------------------------------------------------------------


 

“Net Proceeds of Production” means for any calendar month, Gross Proceeds of
Production less the sum of (a) Permitted Expenses paid during such calendar
month and not accrued in any previous period and (b) Permitted Expenses accrued
during the relevant calendar month but not actually paid.

 

“Notes” means the Revolving Note, the Term Note and the PIK Note, and “Note”
means any one of the Notes.

 

“Obligations” means all present and future loans, advances, indebtedness,
obligations, covenants, duties and liabilities, and all renewals for any period,
increases and extensions thereof, or any part thereof, now or hereafter owing to
the Lender and any Affiliate of the Lender by the Borrower arising from or
pursuant to any of the Loan Documents, together with all interest accruing
thereon, and costs, expenses, and attorneys’ fees incurred in the enforcement or
collection thereof, whether such indebtedness, obligations, and liabilities are
direct, indirect, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several.

 

“Oil and Gas Properties” means fee, leasehold or other interests in or under
mineral estates, or oil, gas and other liquid or gaseous hydrocarbon leases with
respect to properties situated in the United States, including, without
limitation, overriding royalty and royalty interests, leasehold estate
interests, net profits interests, production payment interests and mineral fee
interests, together with contracts executed in connection therewith and all
tenements, hereditaments, appurtenances and properties, real or personal,
appertaining, belonging, affixed or incidental thereto.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any governmental
entity succeeding to any of its principal functions under ERISA.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, which the
Borrower sponsors, maintains, or to which the Borrower makes, is making, or is
obligated to make contributions, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five (5) plan years.

 

13

--------------------------------------------------------------------------------


 

“Permitted Expenses” means, for each period for which the Net Proceeds of
Production is determined, the sum of the following, to the extent only that the
Borrower has been billed for such or the payment obligation of the Borrower with
respect thereto has otherwise accrued during the relevant period only and to the
extent not already deducted in any remittance to the Borrower and without
duplication of any item: (a) Lienable Claims relative to the Oil and Gas
Properties of the Borrower; (b) as to the Oil and Gas Properties of the Borrower
where operations thereon are not governed by an operating agreement, lease
operating expenses (other than (i) expenses of re-working or remedial operations
which would cost in excess of $20,000.00, (ii) expenses not constituting routine
repairs and maintenance, (iii) the expense of drilling, deepening, sidetracking,
plugging-back, completing, recompleting and/or plugging and abandoning any well
and (iv) land and legal expenses); (c) transportation and marketing expenses;
(d) obligations to make payments to a counterparty to the Derivative Contracts
entered into by the Borrower pursuant to Section 5.19 or allowed pursuant to
Section 6.2; and (e) any of the foregoing claims, fees and expenses in excess of
Gross Proceeds of Production for any prior accounting period which have not been
utilized in the calculation of Net Proceeds of Production in such prior
accounting period.

 

“Permitted Holders” means (i) the Lender, (ii) any of the Cubic Note Holders and
their respective Affiliates and (iii) Calvin A. Wallen, III, William L.
Bruggeman, Jr. and their sons, daughters, spouses and grandchildren and any
trust or bona fide estate planning vehicle of which the only beneficiaries or
equity holders consist of the foregoing; and “Permitted Holder” means any one of
them.

 

“Permitted Liens” means: (a) Liens for Taxes, not yet due or which are being
Contested in Good Faith; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security (other than Liens created by
Section 4068 of ERISA), old age pension or public liability obligations which
are not yet due or which are being Contested in Good Faith; (c) vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, workmen’s, materialmen’s,
construction or other similar Liens arising by operation of Law in the ordinary
course of business or incident to the construction or improvement of any
Property in respect of obligations which are not yet due or which are being
Contested in Good Faith; (d) Liens to operators and non-operators under joint
operating agreements arising in the ordinary course of business to secure
amounts owing, which amounts are not yet due or are being Contested in Good
Faith; (e) Liens under production sales agreements, division orders, operating
agreements and other agreements customary in the oil and gas business for
processing, producing and selling hydrocarbons; (f) Liens created in favor of
the Lender, as collateral agent,

 

14

--------------------------------------------------------------------------------


 

securing the Obligations, the Derivative Contract Obligations or any portion
thereof hereunder and other Liens expressly permitted under the Security
Documents; (g) easements, rights-of-way, restrictions and other similar
encumbrances, and minor defects in the chain of title which are customarily
accepted in the oil and gas financing industry or which are reasonably expected
to be cured in the ordinary course of business, none of which interfere in any
material respect with the ordinary conduct of the business of the owner of the
Property or materially detract from the value or use of the Property to which
they apply; (h) Liens of record under terms and provisions of the leases, unit
agreements, assignments and other transfer of title documents in the chain of
title under which the owner of the relevant Property acquired such Property;
(i) Liens securing the purchase price or existing under conditional sale of
title retention contracts for equipment purchased in the normal course of
business of the Borrower, provided that such Lien shall not extend to or cover
any other Property of the Borrower; and (k) Liens created pursuant to the Cubic
Second Lien Security Documents or to secure any of the Debt permitted pursuant
to clause (e) of Section 6.1.

 

“Person” means any individual, sole proprietorship, firm, corporation, trust,
association, institution, partnership, joint venture, Tribunal or other entity.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to ERISA, other than a Multiemployer Plan, and which the
Borrower sponsors, maintains or to which the Borrower makes, is making or is
obligated to make contributions and includes any Pension Plan.

 

“PIK Advance” means the amount deemed as an Advance pursuant to Section 2.3 and
which PIK Advances shall be evidenced by the PIK Note.

 

“PIK Note” means that certain promissory note in the principal face amount of
$5,000,000.00 dated of even date herewith made by the Borrower to the order of
the Lender, in the form attached hereto as Exhibit III, together with all
deferrals, renewals or extensions thereof, which promissory note shall evidence
the PIK Advances made to the Borrower by the Lender pursuant to Section 2.3.

 

“Prior Credit Agreement” has the meaning indicated in the recitals hereof.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Proved Developed Producing Reserves” means those reserves denominated as such
and determined in accordance with the methods

 

15

--------------------------------------------------------------------------------


 

commonly accepted by the Society of Petroleum Engineers for evaluating oil and
gas reserves.

 

“Proved Reserves” means those reserves denominated as such and determined in
accordance with the methods commonly accepted by the Society of Petroleum
Engineers for evaluating oil and gas reserves.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Responsible Officer” means the president, chief executive officer, chief
financial officer or any vice president of the Borrower.

 

“Revolving Advance” means a direct advance of immediately available funds by the
Lender to the Borrower or funds advanced to another Person for and on behalf of
the Borrower pursuant to Section 2.2.

 

“Revolving Facility Borrowing Request” means a written application by the
Borrower for a Revolving Advance substantially the form of Exhibit V attached
hereto.  Each such Revolving Facility Borrowing Request shall specify the
requested amount of such Revolving Advance, the requested date of such Revolving
Advance and the purposes for which proceeds for such Revolving Advance will be
used.

 

“Revolving Note” means that certain promissory note in the principal face amount
of $10,000,000.00 dated of even date herewith made by the Borrower to the order
of the Lender, in the form attached hereto as Exhibit I, together with all
deferrals, renewals or extensions thereof, which promissory note shall evidence
the Revolving Advances made to the Borrower by the Lender pursuant to
Section 2.2.

 

“Rights” means rights, remedies, powers and privileges.

 

“Section” or “Subsection” means a section or subsection in this Agreement unless
specified otherwise.

 

“Security Documents” means the documents described in Subsection 3.1(a)(12) of
this Agreement and all other documents now or hereafter existing which provide
the Lender with Collateral, as the same may be amended or restated from time to
time.

 

“Subsidiary” of any Person means any corporation, association, partnership,
joint venture or other business entity of which more than 50% of

 

16

--------------------------------------------------------------------------------


 

the voting stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof.

 

“Taxes” means all taxes, assessments, filing or other fees, levies, imposts,
duties, deductions, withholdings, stamp taxes, interest equalization taxes,
capital transaction taxes, foreign exchange taxes or charges, or other charges
of any nature whatsoever from time to time or at any time imposed by any Law or
Tribunal.

 

“Term Note” means that certain promissory note in the principal amount of
$20,856,000.00 dated of even date herewith made by the Borrower to the order of
the Lender, in the form attached hereto as Exhibit II, together with all
deferrals, renewals or extensions thereof, which promissory note shall evidence
the renewal, extension and rearrangement of the Assumed Debt pursuant to
Section 2.1.

 

“Termination Date” means the earlier to occur of (a) October 2, 2016 or (b) the
one hundredth twentieth (120th) day after the Cubic Notes are repaid in full
pursuant to the exercise by the Cubic Note Holders of their right to put the
Cubic Notes to Cubic pursuant to the Note Purchase Agreement.

 

“Third Party Proceeds” means that portion, if any, of proceeds from the sale of
hydrocarbon production attributable to the interest of any Person other than the
Borrower in any the Oil and Gas Property of the Borrower as to which the
interest of the Borrower therein is used in the calculation of Gross Proceeds of
Production and as to which such proceeds are actually received by the Borrower
during any period for which Gross Proceeds of Production is calculated, (i.e.
royalty interests, overriding royalty interests, net profits interests,
production payments and other interests payable out of or measured by
production); provided, however, that the interest of such other Person is
legally vested in such Person or the predecessors in interest to such Person at
the time of the acquisition by the Borrower of its interest in the Oil and Gas
Properties of the Borrower.

 

“Tribunal” means any court, governmental department or authority, commission,
board, bureau, agency, arbitrator or instrumentality of any state, political
subdivision, commonwealth, nation, territory, county, parish or municipality,
whether now or hereafter existing, having jurisdiction over the Lender, the
Borrower or any of their respective Property.

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a) (16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for

 

17

--------------------------------------------------------------------------------


 

funding the Pension Plan pursuant to Section 412 of the Code for the applicable
Plan year.

 

“Wells Fargo Bank” means Wells Fargo Bank, National Association, a national
banking association, and its successors.

 

1.2                               Accounting Terms.  All accounting and
financial terms used in any of the Loan Documents and the compliance with each
covenant contained in the Loan Documents that relates to financial matters shall
be determined in accordance with GAAP, except to the extent that a deviation
therefrom is expressly stated in such Loan Documents.

 

1.3                               Number and Gender of Words.  Whenever the
singular number is used in any Loan Document, the same shall include the plural
where appropriate, and vice versa; words of any gender in any Loan Document
shall include each other gender where appropriate; and the words “herein,”
“hereof,” “hereunder” and other words of similar import refer to the relevant
Loan Document as a whole and not to any particular part, section or subdivision
thereof.

 

ARTICLE 2

TERMS OF FACILITIES

 

2.1                               Restructure of Assumed Debt. 
Contemporaneously with the execution and delivery of this Agreement and the
Notes and subject to the terms and conditions and relying on the representations
and warranties contained in this Agreement and the other Loan Documents, the
Borrower has been assigned the Assignment Properties from Cubic for and in
consideration of the Borrower assuming the Assumed Debt.  The Lender hereby
renews, rearranges and extends the Assumed Debt pursuant to the terms hereof and
fully and finally release and discharge Cubic from such Assumed Debt.  Such
renewed, rearranged and extended Assumed Debt, including, without limitation,
the Assumed Interest, shall be evidenced by the Term Note.

 

2.2                               Revolving Facility.  At the Lender’s sole
discretion and subject to the terms and conditions hereof and relying on the
representations and warranties contained in this Agreement and the other Loan
Documents, from time to time until the Termination Date, the Lender may make
Revolving Advances to the Borrower following receipt by the Lender of a
Revolving Facility Borrowing Request on or before 10:00 a.m. Central Standard or
Daylight Savings Time, as the case may be, three (3) Business Days prior to the
date of the requested Revolving Advance, in such amounts as the Borrower may
request, provided, however, that each Revolving Advance shall be in an amount
not less than $50,000.00 and no Revolving Advance shall be made which will cause
the sum of all outstanding Revolving Advances to exceed $10,000,000.00.

 

18

--------------------------------------------------------------------------------


 

The Borrower shall not request more than one (1) Revolving Advance in any
calendar month.  The Borrower may transmit Revolving Facility Borrowing Requests
to the Lender by mail, personal delivery, telefacsimile, telex or other method.

 

The Borrower may repay, without penalty or premium, any principal amounts
evidenced by the Revolving Note.

 

The Revolving Advances made by the Lender to the Borrower shall be made at the
office of the Lender at 1000 Louisiana, 9th Floor, Houston, Texas 77002 and
shall be evidenced by the Revolving Note.

 

2.3                               PIKed Interest.  Notwithstanding anything to
the contrary herein, if at any time prior to the Termination Date, the amount of
Net Proceeds of Production and balances in the Blocked Accounts is insufficient
to repay all or any portion of the accrued and unpaid interest evidenced by the
Term Note, the accrued and unpaid interest evidenced by the Revolving Note or
the accrued and unpaid interest evidenced by the PIK Note pursuant to the
provisions of Section 2.6, such amount of accrued and unpaid interest shall be
deemed an Advance under the PIK Note the repayment of which shall be evidenced
by the PIK Note, shall be deemed made on the day the unpaid interest was due and
payable pursuant to Subsections 2.6(b), (d) or (f) as the case may be and shall
bear interest at the Facility Rate.

 

2.4                               Advances and Payments Under the Notes. The
Lender shall maintain an account on its books in the name of the Borrower
reflecting the amount of all Advances and other Loans made by the Lender and
each payment made by the Borrower with respect to each Note. The aggregate
unpaid amount of such Advances and Loans reflected by the notations by the
Lender on its records shall be deemed rebuttably presumptive evidence of the
principal amounts owing on the respective Note.  The liability for payment of
principal and interest evidenced by the respective Note shall be limited to
principal amounts actually advanced and outstanding pursuant to this Agreement
and the other Loan Documents and interest accrued on such amounts calculated in
accordance with this Agreement.

 

2.5                               Use of Proceeds.  Proceeds from Revolving
Advances shall only be used to pay or reimburse the Borrower for the development
of its Oil and Gas Properties and to pay Derivative Contract Obligations.

 

2.6                               Repayment Provisions.  (a) All outstanding
principal Debt evidenced by the Revolving Note shall be repayable by the
Borrower on the Termination Date.

 

(b)                                 All interest as it accrues from the date of
this Agreement on principal amounts evidenced by the Revolving Note and
calculated as provided herein and in the Revolving Note shall be due and payable
by the Borrower (i) on the first day of each calendar month commencing
November 1, 2013, and continuing thereafter on the first day of each succeeding
calendar month while any amount remains owing on the Revolving Note and (ii) 

 

19

--------------------------------------------------------------------------------


 

on the date the principal Debt evidenced by the Revolving Note is paid in full,
the interest payment in each instance to be that which has been earned and
remains unpaid.

 

(c)                                  All outstanding principal Debt evidenced by
the Term Note and accrued interest thereon at the applicable rate herein
provided shall be repayable by the Borrower on the Termination Date.

 

(d)                                 All interest as it accrues from the date of
this Agreement on principal amounts evidenced by the Term Note and calculated as
provided herein and in the Term Note shall be due and payable by the Borrower
(i) on the first day of each calendar month commencing November 1, 2013, and
continuing thereafter on the first day of each succeeding calendar month while
any amount remains owing on the Term Note and (ii) on the date the principal
Debt evidenced by the Term Note is paid in full, the interest payment in each
instance to be that which has been earned and remains unpaid.

 

(e)                                  The Assumed Interest shall be due and
payable on November 1, 2013.

 

(f)                                   All outstanding principal Debt evidenced
by the PIK Note shall be repayable by the Borrower on the Termination Date.

 

(g)                                  All interest as it accrues from the date of
this Agreement on principal Debt evidenced by the PIK Note and calculated as
provided herein and in the PIK Note shall be due and payable by the Borrower
(i) on the first day of each calendar month commencing November 1, 2013, and
continuing thereafter on the first day of each succeeding calendar month while
any amount remains owing on the PIK Note and (ii) on the date the principal Debt
evidenced by the PIK Note is paid in full, the interest payment in each instance
to be that which has been earned and remains unpaid.

 

(h)                                 Notwithstanding anything to the contrary
herein, if at any time prior to the Termination Date, the amount of Net Proceeds
of Production is insufficient to repay all or any portion of the accrued and
unpaid interest evidenced by the Term Note, the accrued and unpaid interest
evidenced by the Revolving Note or the accrued and unpaid interest evidenced by
the PIK Note, the Lender may use balances from the Blocked Accounts to make such
interest payments.

 

(i)                                     Notwithstanding anything to the contrary
herein, at any time after the repayment of all of the Debt evidenced by the
Cubic Notes, by refinancing or otherwise, the Lender, at its sole discretion,
may upon two hundred seventy (270) days notice to the Borrower make demand for
payment for all or any portion of the Debt evidenced by any of the Notes.

 

(j)                                    Certain of the Security Documents contain
an assignment unto and in favor of the Lender of all oil, gas and other minerals
produced and to be produced from or attributable to the Mortgaged Properties
together with all of the revenues and proceeds attributable to such production,
and such Security Documents further provide that all such

 

20

--------------------------------------------------------------------------------


 

revenues and proceeds which may be so collected by the Lender pursuant to such
assignment shall be applied to the payment of the Notes and the satisfaction of
all other Debt to be secured by such Security Documents.  The Lender and the
Borrower expressly acknowledge and agree that so long as no Event of Default
shall have occurred and be continuing, the Lender shall not enforce such
assignment.  After the occurrence of an Event of Default hereunder, the Lender
may enforce such assignment and apply such revenues and proceeds of the Borrower
to the payment of the Notes and the satisfaction of all other Debt to be secured
by such Security Documents, such application to be made in such manner as the
Lender may elect, regardless of whether the application so made shall exceed the
payment of principal and interest then due as provided above.  In connection
with the rights of the Lender to all proceeds of production, upon the occurrence
and continuation of an Event of Default, the Borrower hereby grants the Lender a
power of attorney, which power is coupled with an interest and is irrevocable,
to complete in all respects and deliver to the addressee the letter transfer
orders executed in connection with the Security Documents.

 

(k)                                 Notwithstanding the terms of such Security
Documents encumbering the Borrower’s Oil and Gas Properties, it is the intention
of the Borrower and the Lender that in the absence of the enforcement of such
assignment the Borrower will instruct all first purchasers of production,
operators or other disbursers of proceeds of production to direct all proceeds
of production from its Oil and Gas Properties to the Blocked Accounts.  The
Lender and the Borrower also expressly acknowledge and agree, that
notwithstanding the Security Documents, so long as no Event of Default shall
have occurred and be continuing, the Debt evidenced by the Notes shall be repaid
as set forth above in this Section 2.6 and the Borrower will be permitted to pay
each month (i) Permitted Expenses, (ii) any of its franchise taxes or similar
taxes so long as any of such taxes are not calculated on the income of the
Borrower and (iii) an amount not to exceed $2,000.00 for any calendar month to
Cubic or its Subsidiaries in the form of a dividend or payment of account
payable from Gross Proceeds of Production delivered to the Blocked Accounts. 
During the continuance of an Event of Default hereunder, the Lender, as
collateral agent, may enforce such assignment and apply such revenues and
proceeds of the Borrower to the payment of the Notes and the satisfaction of all
other Debt to be secured by such Security Documents, such application to be made
in such manner as the Lender may elect.

 

(l)                                     At the Lender’s sole discretion,
proceeds in the Blocked Accounts may be used to pay past due Permitted Expenses
or capital costs associated with the Borrower’s Oil and Gas Properties.

 

(m)                             All payments required pursuant to this Agreement
on the Debt evidenced by the respective Notes shall be made in immediately
available funds; shall be deemed received by the Lender on the next Business Day
following receipt if such receipt is after 2:00 p.m. on any Business Day; and
shall be made at the offices of the Lender at 1000 Louisiana, 9th Floor,
Houston, Texas 77002, provided, however, the Lender may, upon notice to the
Borrower, designate a different place of payment.  Whenever any payment under
this Agreement or any other Loan Document shall be stated to be due on a day
that is not a Business Day, such payment may be made on the next succeeding
Business Day, and such

 

21

--------------------------------------------------------------------------------


 

extension of time shall in such case be included in the computation of the
payment of interest.

 

2.7                               Interest Rates.  Principal amounts of Advances
outstanding under the Notes shall bear interest at the Facility Rate (but in no
event greater than the Highest Lawful Rate), calculated on the basis of a year
consisting of sixty-five (365) or three hundred sixty-six (366) days, as the
case may be.  Should default occur in the payment of the Notes and collection
proceedings be instituted, all past due interest and principal under the Notes
shall bear interest at the lesser of the Highest Lawful Rate, calculated on the
basis of a year consisting of three hundred sixty-five (365) or three hundred
sixty-six (366) days, as the case may be, or the Default Rate, calculated on the
basis of a year consisting of three hundred sixty-five (365) or three hundred
sixty-six (366) days, as the case may be, and if no Highest Lawful Rate exists,
all past due interest and principal under the Notes shall bear interest at the
Default Rate, calculated on the basis of a year consisting of three hundred
sixty-five (365) or three hundred sixty-six (366) days, as the case may be.

 

2.8                               General Provisions Relating to Interest.  It
is the intention of the parties hereto to comply strictly with the applicable
usury Laws as in effect from time to time; and in this connection, there shall
never be taken, reserved, contracted for, collected, charged or received on any
Loan or any other Obligation interest in excess of that which would accrue at
the Highest Lawful Rate.  To the extent that the interest rate Laws of the State
of Texas are applicable to the Loans, for purposes of Chapter 303 of the Texas
Finance Code, as amended, the Borrower agrees that the Highest Lawful Rate shall
be the “weekly rate ceiling” as defined in such chapter, provided that the
Lender may also rely, to the extent permitted by applicable Laws, on alternative
maximum rates of interest under such other applicable Laws, if greater.

 

If under any circumstances the aggregate amount paid on the Obligations includes
amounts that are by Law deemed to be interest which exceed the Highest Lawful
Rate (the “excess interest”), the Borrower stipulates that such payment and
collection will have been and will be deemed to have been, to the fullest extent
permitted by applicable Laws, the result of mathematical error on the part of
the Borrower and the Lender, and the Lender shall promptly credit the amount of
such excess interest on the principal amount of the outstanding Obligations, or
if the principal amount of the Obligations shall have been paid in full, refund
the excess interest to the Borrower.  In the event that the maturity of the
Notes is accelerated by reason of an election of the Lender resulting from any
Event of Default or by reason of operation of Subsection 7.2(a), or in the event
of any prepayment, then such consideration that constitutes interest under Laws
applicable to the Lender may never exceed the Highest Lawful Rate, and excess
interest, if any, provided for in the Notes, this Agreement or otherwise shall
be cancelled automatically by the Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by the Lender on the
principal amount of the Obligations, or if the principal amount of the
Obligations shall have been paid in full, refunded by the Lender to the
Borrower.

 

22

--------------------------------------------------------------------------------


 

All sums paid, or agreed to be paid, to the Lender for the use, forbearance, and
detention of the proceeds of the Loans shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full term of the Obligations until paid in full so that the actual rate of
interest is uniform, but does not exceed the Highest Lawful Rate, throughout the
full term hereof.

 

2.9                               Prepayment of Term Note and PIK Note.  The
Borrower shall have the right and option to prepay, at any time without premium
or penalty, all or any part of the balance outstanding on the Term Note and/or
the PIK Note.  Any such prepayments of Debt shall be applied first to the
payment of accrued and unpaid interest on the respective Note and then to the
reduction of principal.

 

2.10                        Net Profits Interests.  As consideration for the
Loans made by the Lender pursuant to this Agreement, the Borrower agrees to
convey to the Lender upon the repayment in full of the Debt evidenced by the
Notes and confirmation of the title of the Lender to such interest upon
conveyance by the Borrower, an undivided five percent (5%) net profits interest
in the future production of hydrocarbons from or attributable to all of the Oil
and Gas Properties of the Borrower, which conveyance shall be effective as of
the date the Debt evidenced by the Notes is repaid in full and evidenced by an
instrument substantially in the form attached hereto as Exhibit VII.

 

Should the Borrower elect, at any time subsequent to the conveyance of the Net
Profits Interests, to sell its interest in any of its Oil and Gas Properties,
then the Borrower agrees to extend to the Lender, by way of prompt written
notice setting forth the terms of any such transaction, the right to sell the
Net Profits Interests burdening the relevant Oil and Gas Properties to be sold
by the Borrower on the same terms (including, without limitation, price based on
per unit of production) as those for the sale by the Borrower.  Such right may
be exercised at the sole discretion of the Lender and, should the Lender elect
not to exercise such right, the Oil and Gas Properties so sold shall be conveyed
by way of instrument(s) of conveyance made expressly subject to the Net Profits
Interests and the provisions of this Agreement applicable thereto and shall
remain subject to the Net Profits Interests.

 

2.11                        Increased Costs. (a)  If the Lender determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement or the Loan
made by such Lender to a level below that which the Lender or the Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.

 

(b)  A certificate of the Lender setting forth the amount or amounts necessary
to compensate the Lender or its holding company, as the case may be, as
specified in Subsection 2.11(a) and reasonably detailed calculations therefor
shall be delivered to the

 

23

--------------------------------------------------------------------------------


 

Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
the Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

(c)  Failure or delay on the part of the Lender to demand compensation pursuant
to this Section 2.11 shall not constitute a waiver of the Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any reductions incurred more
than one hundred eighty (180) days prior to the date that the Lender notifies
the Borrower of the Change in Law giving rise to such reductions and of the
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such reductions is retroactive, then the one
hundred eighty (180) day period referred to above shall be extended to include
the period of retroactive effect thereof.

 

2.12                        Taxes.   Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), the Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Tribunal in accordance with
applicable law.

 

The Borrower shall pay any Other Taxes to the relevant Tribunal in accordance
with applicable law.

 

The Borrower shall indemnify the Lender, within ten (10) days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Lender as the case may be, on or with respect to any payment by or
on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Tribunal.  A certificate of the Lender as to the amount of such payment or
liability under this Section and reasonably detailed calculations therefor shall
be delivered to the Borrower and shall be conclusive absent manifest error.

 

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Tribunal, the Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Tribunal
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Lender.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 3

CONDITIONS PRECEDENT

 

3.1                               Conditions to Execution by Lender.  The
execution and delivery of this Agreement by the Lender and the renewal,
rearrangement and extension of the Assumed Debt pursuant to Section 2.1 is
subject to the fulfillment of the following conditions precedent, with all
documents to be delivered to the Lender to be in form and substance satisfactory
to the Lender:

 

(a)                                 The Lender shall have received the following
documents, appropriately executed and acknowledged and in multiple counterparts
as requested by the Lender:

 

(1)                                 This Agreement and the Notes executed by the
Borrower;

 

(2)                                 Certificates of the appropriate Tribunals of
the State of Delaware, dated reasonably near the Closing Date, to the effect
that attached thereto are the certificate of formation of the Borrower and all
amendments thereto, and that it is duly formed and in good standing with respect
to the payment of all franchise and similar Taxes;

 

(3)                                 A copy of the limited liability company
agreement of the Borrower and all amendments thereto, accompanied by a
certificate issued by the Secretary of the Borrower that such copies are correct
and complete and in force and effect as of the Closing Date;

 

(4)                                 Certificate of incumbency and signatures of
all offices of the Borrower who will be authorized to execute the Loan Documents
to which it is a party on its behalf, executed by the Secretary of the Borrower;

 

(5)                                 A copy of the company resolutions of the
Borrower, approving the Loan Documents to which it is a party and authorizing
the transactions contemplated therein, duly adopted by its sole member and
accompanied by a certificate of the Secretary of the Borrower to the effect that
such copy is a true and correct copy of resolutions duly adopted by written
consent or at a meeting of the sole member of the Borrower, that such
resolutions constitute all the resolutions adopted with respect to such
transactions, and that such resolutions have not been amended, modified or
revoked in any respect, and are in full force and effect as of the Closing Date;

 

25

--------------------------------------------------------------------------------


 

(6)                                 Certificates of the appropriate Tribunals of
all jurisdictions wherein the Property owned or business conducted by the
Borrower makes such qualification necessary, dated reasonably near the Closing
Date, to the effect the Borrower is duly qualified as a foreign limited
liability company in such jurisdictions and is in good standing with respect to
the payment of franchise and similar Taxes;

 

(7)                                 Certificates of the appropriate Tribunals of
the State of Delaware, dated reasonably near the Closing Date, to the effect
that attached thereto are the certificate of formation of Holding and all
amendments thereto, and that it is duly formed and in good standing with respect
to the payment of all franchise and similar Taxes;

 

(8)                                 A copy of the company agreement of Holding
and all amendments thereto, accompanied by a certificate issued by the Secretary
of Holding that such copies are correct and complete and in force and effect as
of the Closing Date;

 

(9)                                 Certificate of incumbency and signatures of
all offices of Holding who will be authorized to execute the Loan Documents to
which it is a party on its behalf, executed by the Secretary of Holding;

 

(10)                          A copy of the company resolutions of Holding,
approving the Loan Documents to which it is a party and authorizing the
transactions contemplated therein, duly adopted by its sole member and
accompanied by a certificate of the Secretary of the Holding to the effect that
such copy is a true and correct copy of resolutions duly adopted by written
consent or at a meeting of the sole member of Holding, that such resolutions
constitute all the resolutions adopted with respect to such transactions, and
that such resolutions have not been amended, modified or revoked in any respect,
and are in full force and effect as of the Closing Date;

 

(11)                          Certificates of the appropriate Tribunals of all
jurisdictions wherein the Property owned or business conducted by Holding makes
such qualification necessary, dated reasonably near the Closing Date, to the
effect that Holding is duly qualified as a foreign limited liability company in
such jurisdictions and is in good standing with respect to the payment of
franchise and similar Taxes;

 

26

--------------------------------------------------------------------------------


 

(12)                          The following documents creating, evidencing and
perfecting Liens in favor of the Lender to secure the the Obligations, the
Derivative Contract Obligations or some portion thereof:

 

(i)                                     an Act of Assumption of Obligations and
Mortgage by and among Cubic, the Borrower and the Lender;

 

(ii)                                  a Mortgage, Collateral Assignment,
Security Agreement and Financing Statement from the Borrower in favor of the
Lender, as collateral agent for itself, any Affiliate of the Lender that is a
party to Derivative Contracts entered into with the Borrower and BP, covering
all of the Oil and Gas Properties of the Borrower existing as of the date of
this Agreement;

 

(iii)                               Financing Statements from the Borrower
covering accounts from the sale of oil and gas produced from such Oil and Gas
Properties and equipment and other personal property associated therewith;

 

(iv)                              undated letter transfer orders directed to the
party remitting to the Borrower proceeds from the sale of production from such
Oil and Gas Properties and instructing that such proceeds be remitted to the
Lender, as collateral agent, for the account of the Borrower;

 

(v)                                 a First Lien Security Agreement from the
Borrower and Holding in favor of the Lender as collateral agent for itself, any
Affiliate of the Lender that is a party to Derivative Contracts entered into
with the Borrower and BP, covering all of their respective personal property;

 

(vi)                              Financing Statements from the Borrower and
Holding associated with the Security Agreement described in (v) above;

 

27

--------------------------------------------------------------------------------


 

(vii)                           a Cash Collateral Account Agreement from the
Borrower in favor of the Lender as collateral agent for itself, any Affiliate of
the Lender that is a party to Derivative Contracts entered into with the
Borrower and BP, covering the blocked account to which the proceeds of
production are directed; and

 

(viii)                        a Deposit Account Control Agreement with Wells
Fargo Bank regarding the blocked account of the Borrower;

 

(13)                          a guaranty agreement from Holding;

 

(14)                          the BP Intercreditor Agreement;

 

(15)                          the Cubic Creditor Intercreditor Agreement; and

 

(16)                          Such other agreements, documents, instruments,
opinions, certificates, waivers, consents, and evidence as the Lender may
reasonably request in compliance with or to accomplish the terms and provisions
of any of the Loan Documents or the Derivative Contract Documents;

 

(b)                                 The representations and warranties contained
in Article 4 shall be true and correct in all material respects on the date of
execution of this Agreement;

 

(c)                                  No Event of Default shall have occurred and
be continuing;

 

(d)                                 the Lender shall have been paid all accrued
and unpaid interest on the Debt governed by the Prior Credit Agreement through
the date hereof except for the Assumed Interest and shall have received
$5,000,000.00 in repayment of a portion of the principal Debt governed by the
Prior Credit Agreement;

 

(e)                                  the Borrower shall have been conveyed the
Assignment Properties by Cubic and shall have assumed the Assumed Debt, all by
documentation in form and substance acceptable to the Lender;

 

(g)                                  The Lender shall have received (i)) any
such costs, fees and expenses due under Section 8.3 and for which the Borrower
has received an invoice prior to or on the Closing Date and (ii) estimated fees
and expenses associated with the filing of the Security Documents;

 

28

--------------------------------------------------------------------------------


 

(h)                                 The Lender shall have received an insurance
certificate as set forth in Section 5.16; and

 

(i)                                     The Lender shall have received an
opinion of counsel of the Borrower as to due formation and authorization to
enter into and enforceability of the Loan Documents.

 

3.2                               Further Conditions to Each Advance Pursuant to
Section 2.2. Without in any manner limiting the right of the Lender to make
Revolving Advances at its sole discretion, the Lender shall not make any
Revolving Advance pursuant to Section 2.2 unless the following further
conditions are satisfied:

 

(a)                                 The representations and warranties contained
in Article 4 shall be true and correct in all material respects as of the date
of Advance, except to the extent such representations and warranties are
expressly limited to an earlier date;

 

(b)                                 No Event of Default shall have occurred and
be continuing or will have occurred at the completion of making the Advance;

 

(c)                                  No Material Adverse Effect shall have
occurred since the Closing Date;

 

(d)                                 The Lender shall have received a Revolving
Facility Borrowing Request;

 

(e)                                  The Lender shall have received with the
Borrowing Request a list in reasonable detail of the development costs to be
paid with the proceeds of such Revolving Advance and be accompanied by evidence
of such costs as is requested by the Lender; and

 

(f)                                   As to any Oil and Gas Properties
subsequently acquired by the Borrower, the Lender shall have received all
Security Documents (each substantially in the form of the similar instrument
given pursuant to Subsection 3.1(a)(12) in connection with the Oil and Gas
Properties owned by the Borrower as of the date of this Agreement) executed by
the Borrower and delivered to the Lender pursuant to Section 5.7.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to enter into this Agreement and to make the Advances
hereunder, the Borrower represents and warrants to the Lender (which
representations and warranties shall survive the delivery of the Notes and the
making of the Advances) that:

 

4.1                               Existence and Good Standing.  The Borrower is
a limited liability company, duly formed, legally existing and in good standing
under the Laws of the State of Delaware and is duly qualified and in good
standing as a foreign corporation in all jurisdictions where the failure to be
so qualified could result in a Material Adverse Effect.

 

4.2                               Due Authorization.  The execution and delivery
by the Borrower of this Agreement and the borrowings hereunder, the execution
and delivery by the Borrower of the Notes and the other Loan Documents to which
it is a party, the repayment of the Loans and interest and fees provided in the
Notes and this Agreement and the performance of all Obligations of the Borrower
under this Agreement and the other Loan Documents, are within the limited
liability company power of the Borrower, have been duly authorized by all
necessary action on behalf of the Borrower and do not (a) require the consent of
any Tribunal or other Person which has not been obtained, (b) contravene or
conflict with any provision of applicable Law or the certificate of formation or
limited liability company agreement of the Borrower, (c) contravene, conflict
with or result in a default under any indenture, instrument, contract or other
agreement to which the Borrower is a party or by which its Properties may be
presently bound or encumbered the failure to comply with would result in a
Material Adverse Effect, or (d) result in or require the creation or imposition
of any Lien upon any of the Property of the Borrower, other than Permitted
Liens.

 

4.3                               Valid and Binding Obligations.  This Agreement
and the other Loan Documents constitute valid and binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as
limited by Debtor Relief Laws.

 

4.4                               Scope and Accuracy of Financial Statements. 
The Financial Statements of Cubic as of March 31, 2013 including any schedules
and notes pertaining thereto, which have been delivered to the Lender have been
prepared in accordance with GAAP and fairly and accurately present the financial
condition and the results of the operations thereof in all material respects, as
of the dates and for the periods stated therein, subject to changes resulting
from year-end audit adjustments and the absence of footnotes.

 

4.5                               Liabilities and Litigation.  The Borrower does
not have any material liabilities of any nature, direct or contingent, other
than the Obligations and the Cubic Guaranty; and the Borrower is not in default
with respect to any such material liabilities or any material agreements by
which it is bound which would reasonably be expected to have a Material Adverse
Effect.

 

There is no judgment against the Borrower, nor, except as set forth on Schedule
4.5 attached hereto, is there any Litigation or other action of any nature
pending before any Tribunal or, to the knowledge of the Borrower, threatened in
writing against or

 

30

--------------------------------------------------------------------------------


 

affecting the Borrower or its Property which would reasonably be expected to
have a Material Adverse Effect.

 

4.6                               Title to Assets.  The Borrower has Marketable
Title to all of its Oil and Gas Properties set forth on Exhibit VI attached
hereto, free and clear of all Liens, except for Permitted Liens.

 

4.7                               Existing Oil and Gas Properties.  The Oil and
Gas Properties set forth on Exhibit VI hereto are all of the Oil and Gas
Properties owned by the Borrower as of the date of this Agreement.

 

4.8                               Authorizations and Consents.  No
authorization, consent, approval, exemption, franchise, permit or license of, or
filing (except for filings required to perfect and maintain perfection of the
Liens created by the Security Documents) with, any Tribunal or any third Person
is required to authorize, or is otherwise required in connection with, the valid
execution, delivery and performance by the Borrower of this Agreement, the other
Loan Documents to which it is a party or any other agreement contemplated hereby
or the repayment by the Borrower of the Obligations would reasonably be expected
to have a Material Adverse Effect.

 

4.9                               Compliance with Laws.  Neither the business
nor any of the activities of the Borrower as presently conducted violates any
applicable Law, the result of which violation would have a Material Adverse
Effect.  The Borrower possesses all licenses, approvals, registrations, permits
and other authorizations necessary to enable it to carry on its businesses in
all material respects as now conducted.  All such licenses, approvals,
registrations, permits and other authorizations are in full force and effect.

 

4.10                        Proper Filing of Tax Returns and Payment of Taxes
Due.  The Borrower has duly and properly filed all Tax returns which are
required to be filed and has paid all Taxes due pursuant to such returns or
pursuant to any assessment received, except such Taxes, if any, as are being
Contested in Good Faith.

 

4.11                        ERISA Compliance.

 

(a)                                 The Borrower has complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan.

 

(b)                                 Each Plan is, and has been, maintained in
substantial compliance with ERISA and, where applicable, the Code.

 

(c)                                  No act, omission or transaction has
occurred which could result in imposition on the Borrower (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to section 502(c),
(i) or (1) of ERISA or a tax imposed pursuant to Chapter

 

31

--------------------------------------------------------------------------------


 

43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability damages
under section 409 of ERISA.

 

(d)                                 No Plan (other than a defined contribution
plan) or any trust created under any such Plan has been terminated since
September 2, 1974.  No liability to the PBGC (other than for the payment of
current premiums which are not past due) by the Borrower has been or is expected
by the Borrower to be incurred with respect to any Plan.  No ERISA Event with
respect to any Plan has occurred.

 

(e)                                  Full payment when due has been made of all
amounts which the Borrower is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan, and no accumulated
funding deficiency (as defined in section 302 of ERISA and section 412 of the
Code), whether or not waived, exists with respect to any Plan.

 

(f)                                   The actuarial present value of the benefit
liabilities under each Plan which is subject to Title IV of ERISA does not, as
of the end of the Borrower’s most recently ended fiscal year, exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities.  The term
“actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA.

 

(g)                                  The Borrower does not sponsor, maintain or
contribute to an employee welfare benefit plan, as defined in section 3(l) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
Borrower in its sole discretion at any time without any material liability.

 

(h)                                 The Borrower does not sponsor, maintain or
contribute to, or has at any time in the preceding six calendar years,
sponsored, maintained or contributed to, any Multiemployer Plan.

 

(i)                                     The Borrower is not required to provide
security under section 401 (a)(29) of the Code due to a Plan amendment that
results in an increase in current liability for the Plan.

 

4.12                        Investment Company Act Compliance.  The Borrower is
not an “investment company” or directly or indirectly controlled by or acting on
behalf of any Person which is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

4.13                        Lien Priority.  The Liens created in favor of the
Lender under the Security Documents will create Liens in favor of the Lender, as
collateral agent, to secure the Obligations and the Derivative Contract
Obligations, which, once perfected, will be subject to no prior, superior or
equal Liens, subject only to Permitted Liens. For purposes of clarification, the
Liens created by the Cubic Second Lien Security Documents will be inferior in
priority to the Liens created in favor of the Lender under the Security
Documents.

 

32

--------------------------------------------------------------------------------


 

4.14                        Use of Proceeds.  All proceeds of Advances made
pursuant to this Agreement shall be used as set forth in Section 2.5 of this
Agreement and specifically as represented by the Borrower in each Revolving
Facility Borrowing Request.  The proceeds of any Advance are not and will not be
used directly or indirectly for the purpose of purchasing or carrying, or for
the purpose of extending credit to others for the purpose of purchasing or
carrying, any “margin stock” as that term is defined in Regulation U of the
Board of Governors of the Federal Reserve System, as amended; and in violation
of Regulations G, U or X.

 

4.15                        Places of Business.  As of the date hereof, the
chief executive office and principal place of business of the Borrower is 9870
Plano Road, Dallas, Texas 75238.  All records of the Borrower are maintained at
such offices.

 

4.16                        Identification Numbers.  The Borrower’s Federal
employer identification number is 80-095412 and its organizational
identification number is 540 0121.

 

4.17                        Subsidiaries.  As of the date hereof, the Borrower
has no Subsidiaries.

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

So long as any Debt evidenced by the Notes remains unpaid (other than the
indemnification obligations of the Borrower as set forth in Section 8.3 to the
extent such obligations are not yet asserted) or the Lender remains obligated to
make Advances, and in absence of written consent of the Lender to the contrary:

 

5.1                               Maintenance and Access to Records.  The
Borrower will keep adequate records, in accordance with GAAP in all material
respects to the extent required by GAAP and make all such records available for
the Lender’s inspection and permit the Lender to make and take away copies
thereof.

 

5.2                               Quarterly Financial Statements.  The Borrower
will deliver to the Lender, as soon as available but in no event later than
sixty (60) days after the end of each of the first three fiscal quarters of the
Borrower, quarterly unaudited Financial Statements of the Borrower reflecting
the financial condition and results of operations of the Borrower as at the end
of such period and from the beginning of such fiscal year to the end of such
period, as applicable.  Such Financial Statements shall be certified by a
Responsible Officer as having been prepared in accordance with GAAP and
presenting the financial condition and the results of the operations of the
Borrower subject to changes resulting from year-end audit adjustments.  Such
Financial Statements shall also be accompanied by a certificate of a Responsible
Officer showing, in reasonable detail, the Borrower’s Derivative Contract
position.

 

33

--------------------------------------------------------------------------------


 

The Borrower will deliver to the Lender, as soon as available but in no event
later than sixty (60) days after the end of each of the first three fiscal
quarters of Cubic, quarterly unaudited Financial Statements of the Borrower
reflecting the financial condition and results of operations of Cubic and its
Subsidiaries on a consolidated and consolidating basis as at the end of such
period and from the beginning of such fiscal year to the end of such period, as
applicable.  Such Financial Statements shall be certified by a Responsible
Officer as having been prepared in accordance with GAAP and presenting the
consolidated and consolidating financial condition and the results of the
operations of Cubic and its Subsidiaries subject to changes resulting from
year-end audit adjustments.  Such Financial Statements shall also be accompanied
by a certificate of a Responsible Officer showing, in reasonable detail, Cubic’s
Derivative Contract position.

 

5.3                               Annual Financial Statements. Beginning with
the fiscal year ending June 30, 2014, the Borrower will deliver to the Lender,
as soon as available but in no event later than ninety (90) days after the close
of each fiscal year of the Borrower, annual audited Financial Statements of the
Borrower reflecting the financial condition of the Borrower, together with a
report and opinion issued by Philip Vogel & Co., P.C. or another firm of
independent certified public accountants, that such Financial Statements fairly
present in all material respects the financial position and results of
operations of the Borrower for the periods indicated in accordance with GAAP. 
Such statements shall be accompanied by a certificate of a Responsible Officer
showing, in reasonable detail, the Borrower’s Derivative Contract position.

 

Beginning with the fiscal year ending June 30, 2014, the Borrower will deliver
to the Lender, as soon as available but in no event later than ninety (90) days
after the close of each fiscal year of Cubic, annual audited Financial
Statements of Cubic and its Subsidiaries reflecting the financial condition of
Cubic and its Subsidiaries on a consolidated and consolidating basis, together
with a report and opinion issued by Philip Vogel & Co., P.C. or another firm of
independent certified public accountants, that such Financial Statements fairly
present in all material respects the consolidated and consolidating financial
position and results of operations of Cubic and its Subsidiaries for the periods
indicated in accordance with GAAP.  Such statements shall be accompanied by a
certificate of a Responsible Officer showing, in reasonable detail, Cubic’s
Derivative Contract position.

 

5.4                               Compliance Certificates.  The Borrower will
deliver to the Lender with each Financial Statement of the Borrower delivered
pursuant to Sections 5.2 or 5.3 a duly executed Compliance Certificate.

 

5.5                               Reserve Reports.  Commencing September 30,
2013, and every Fiscal Quarter thereafter (including the last Fiscal Quarter of
each fiscal year), as soon as available but in any event no later than 30 days
after the end of such Fiscal Quarter, the Borrower shall deliver to the Lender
(a) a report, in form and substance satisfactory to the Lender, prepared by
Netherland, Sewell and Associates, or another independent petroleum engineer or
firm of engineers acceptable to the Lender, which report shall set forth, as of
the end of such Fiscal Quarter, projections of future net income from
hydrocarbons classified as Proved Reserves

 

34

--------------------------------------------------------------------------------


 

attributable to all of the Borrower’s Oil and Gas Properties and (b) such other
information concerning the Borrower’s Oil and Gas Properties as the Lender may
reasonably request, including, without limitation, engineering, geological and
performance data.

 

5.6                               Sales and Production Reports.  The Borrower
will deliver to the Lender, as soon as available and in any event within thirty
(30) days after the end of each calendar month, a report in detail acceptable to
the Lender:

 

(a)                                 setting forth as to each well being drilled,
completed, reworked or other similar procedures, the actual versus estimated
cost breakdown (for all activities, including dry hole and completion
activities) for such well;

 

(b)                                 describing by well and field the net
quantities of oil, gas, natural gas liquids, and water produced (and the
quantities of water injected);

 

(c)                                  describing by well and field the quantities
of oil, gas and natural gas liquids sold during such month out of production
from the Borrower’s Oil and Gas Properties and calculating the average sales
prices of such oil, natural gas, and natural gas liquids;

 

(d)                                 describing of all leases acquired during the
preceding Fiscal Quarter indicating the date each lease was acquired;

 

(e)                                  specifying any leasehold operating
expenses, overhead charges, gathering costs, transportation costs, and other
costs with respect to the Borrower’s Oil and Gas Properties of the kind
chargeable as direct charges or overhead; and

 

(f)                                   setting forth the amount of Taxes on the
Borrower’s Oil and Gas Properties during such month and the amount of royalties
paid with respect to such Oil and Gas Properties during such month.

 

5.7                               Liens on Newly Acquired Property.  From time
to time, but not less than once every calendar quarter, the Borrower shall
execute and deliver, as security for the payment of the Notes and the
performance of the Obligations of the Borrower under this Agreement and the
performance of the Derivative Contract Obligations of the Borrower under the
Derivative Contract Documents, such Security Documents (each substantially in
the form of the similar instruments given pursuant to Subsection 3.1(a)(12) in
connection with the Property owned by the Borrower as of the date of this
Agreement) as necessary to create a Lien which, once perfected, will be subject
to no prior, superior or equal Liens, (subject to Permitted Liens) on all Oil
and Gas Properties acquired by the Borrower and not already encumbered by the
Security Documents.

 

35

--------------------------------------------------------------------------------


 

5.8                               Title Opinions. Upon the reasonable request of
the Lender, the Borrower shall have had prepared, division order title opinions
evidencing the Borrower’s Marketable Title to any of its Oil and Gas Properties
to which Proved Developed Producing Reserves are attributed.

 

5.9                               Statement of Material Adverse Effect.  The
Borrower will deliver to the Lender, promptly upon any officer of the Borrower
having knowledge of any Event of Default or a Material Adverse Effect, a
statement of a Responsible Officer, setting forth the Event of Default or
Material Adverse Effect and the steps being taken with respect thereto.

 

5.10                        Title Defects.  Other than Permitted Liens, the
Borrower will clear any title defects to the Mortgaged Properties material in
value, upon the reasonable request of the Lender, and, in the event any such
title defects are not cured in a timely manner, pay all reasonable related costs
and fees incurred by the Lender to do so.

 

5.11                        Additional Information.  The Borrower will furnish
to the Lender, promptly upon the Lender’s request from time to time, such
additional financial or other information concerning the assets, liabilities,
operations and transactions of the Borrower, as the Lender may reasonably
request.  Notwithstanding anything to the contrary herein, the Borrower shall
not be obligated to deliver copies of any certificates delivered by Borrower or
any of its Affiliates pursuant to the terms of the Note Purchase Agreement or
documentation related to it.

 

5.12                        Compliance with Laws and Payment of Taxes.  The
Borrower will comply in all material respects with all Laws and pay all Taxes,
claims for labor, supplies, rent and other obligations which, if unpaid, might
become a Lien against any material portion of its Oil and Gas Properties, except
any of the foregoing being Contested in Good Faith.

 

5.13                        Maintenance of Existence and Good Standing.  The
Borrower will maintain its limited liability company existence or qualification
and good standing in its jurisdiction of formation and in all jurisdictions
wherein the Property owned or business conducted by the Borrower makes such
qualification necessary.

 

5.14                        Further Assurances.  The Borrower will promptly cure
any defects, errors or omissions in the execution and delivery of the Loan
Documents and, upon notice, take such other action and execute and deliver to
the Lender all such other and further instruments as may be reasonably required
by the Lender from time to time in compliance with the covenants and agreements
made in this Agreement and the other Loan Documents.

 

5.15                        Maintenance of Tangible Property.  The Borrower will
maintain, or to the extent that the right of operating is vested in others, will
exercise its best efforts to require the operator to maintain, all of the
producing Mortgaged Properties in good repair and working order, ordinary wear
and tear and accidental or unforeseen circumstances excepted, and make

 

36

--------------------------------------------------------------------------------


 

all necessary replacements thereof and operate the Mortgaged Properties in a
good and workmanlike manner.

 

5.16                        Maintenance of Insurance.  The Borrower will
maintain, with financially sound and reputable insurers, such public liability
insurance, third party property damage insurance, business interruption
insurance and casualty insurance with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Borrower (i) as may
customarily be carried or maintained under similar circumstances by corporations
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for
corporations similarly situated in the industry and (ii) as otherwise required
by law.  Each such policy of insurance shall (a) name the Lender as Collateral
Agent as an additional insured thereunder as its interests may appear, (b) in
the case of each business interruption and casualty insurance policy, contain a
loss payable clause or endorsement that names the Lender as Collateral Agent as
the loss payee thereunder, (c) require the insurance company to give the Lender
as Collateral Agent 30 days’ notice prior to the cancellation of such policy and
(d) is otherwise reasonably satisfactory in form and substance to the Lender. 
In connection with the renewal of each such policy of insurance, the Borrower
promptly shall deliver to the Lender a certificate from the Borrower’s insurance
broker or other evidence satisfactory to the Lender that the Lender as
Collateral Agent has been named as additional insured and/or loss payee
thereunder.

 

5.17                        Right of Inspection.  The Borrower will permit any
authorized representative of the Lender at its sole risk and expense to visit
and inspect any Collateral at such reasonable times and as often as the Lender
may request; provided, however, if no Event of Default has occurred and is
continuing, the Lender shall not make more than two such requests in any
calendar year.

 

5.18                        Notice.  The Borrower will immediately notify the
Lender of (a) the receipt of any notice from, or the taking of any action by,
the holder of any promissory note or other evidence of Debt of the Borrower in
the aggregate principal amount in excess of $100,000.00 with respect to a
claimed default, together with a statement specifying the notice given or other
action taken by such holder and what action the Borrower is taking or proposes
to take with respect thereto; (b) any legal, judicial or regulatory proceedings
affecting the Borrower in which the amount involved is material and is not
covered by insurance or that would, if adversely determined, have a Material
Adverse Effect; (c) any dispute between the Borrower and any Tribunal or any
Person that would, if adversely determined, have a Material Adverse Effect;
(d) information that in any way relates to or affects the filing of any
financing statement or other security instrument for the purpose of perfecting
or continuing a Lien on the Collateral; (e) any event that materially and
adversely affects the Collateral or the Rights of the Lender with respect to
such Collateral; (f) the occurrence of any Event of Default; and (g) any event
or condition (except for events or conditions to the economy of the United
States as a whole or the oil and gas industry as a whole) which could reasonably
be expected to cause a Material Adverse Effect.

 

37

--------------------------------------------------------------------------------


 

5.19                        Collateral Protection. The Borrower will purchase
and maintain in effect hydrocarbon price hedging contracts in volumes and for
periods of time satisfactory to the Lender and with an Acceptable Counter-party,
including Derivative Contracts entered into with BP.

 

Any Debt owed to the Lender, any Affiliate of the Lender or BP incurred under
any Derivative Contract entered into with the Borrower shall be treated as an
Obligation pari passu and secured pro rata under the Security Documents with all
Obligations otherwise incurred hereunder or under the other Loan Documents.  For
purposes of clarification, any Debt owed BP as Cubic Hedge Provider or as Call
Option Counterparty is not secured by the Security Documents.  The Borrower
(i) covenants and agrees the payment on each and all of such Derivative
Contracts with the Lender, its Affiliates or BP is and shall be secured by Liens
on the Collateral under the Security Documents and (ii) represents and warrants
that each Person party to a Loan Document (other than the Lender and the Lender
in its capacity as collateral agent) is an “eligible contract participant” (as
defined in the Commodity Exchange Act); provided that, notwithstanding anything
to the contrary in this Agreement or in any Loan Document, to the extent that
any Excluded Derivative Contract Obligations exist, payments of the proceeds of
any Collateral may not be shared with any Lender, any Affiliate of the Lender,
BP or the Lender in its capacity as collateral agent to the extent that doing so
would violate the Commodity Exchange Act.

 

5.20                        ERISA Information and Compliance.  The Borrower will
promptly furnish to the Lender (i) promptly after the filing thereof with the
United States Secretary of Labor, the Internal Revenue Service or the PBGC,
copies of each annual and other report with respect to each Plan or any trust
created thereunder, (ii) immediately upon becoming aware of the occurrence of
any ERISA Event or of any “prohibited transaction,” as described in section 406
of ERISA or in section 4975 of the Code, in connection with any Plan or any
trust created thereunder, a written notice signed by a Responsible Officer
specifying the nature thereof, what action the Borrower is taking or proposes to
take with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service, the Department of Labor or the PBGC, with respect
thereto, and (iii) immediately upon receipt thereof, copies of any notice of the
PBGCs intention to terminate or to have a trustee appointed to administer any
Plan.  With respect to each Plan (other than a Multiemployer Plan), the Borrower
will (i) satisfy in full and in a timely manner, without incurring any late
payment or underpayment charge or penalty and without giving rise to any lien,
all of the contribution and funding requirements of section 412 of the Code
(determined without regard to subsections (d), (e), (f) and (k) thereof) and of
section 302 of ERISA (determined without regard to sections 303, 304 and 306 of
ERISA), and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any late payment or underpayment charge or penalty, all
premiums required pursuant to sections 4006 and 4007 of ERISA.

 

38

--------------------------------------------------------------------------------


 

ARTICLE 6

NEGATIVE COVENANTS

 

So long as any Debt evidenced by the Notes remains unpaid (other than the
indemnification obligations of the Borrower as set forth in Section 8.3 to the
extent such obligations are not yet asserted) or the Lender remains obligated to
make Advances, and in the absence of written consent of the Lender to the
contrary:

 

6.1                               Other Debt of Borrower.  The Borrower will not
incur, create, assume or suffer to exist any Debt except: (a) Loans hereunder,
(b) unsecured current accounts payable incurred in the ordinary course of
business, provided such accounts are paid timely or within ninety (90) days of
the due date or are being Contested in Good Faith, (c) pursuant to Derivative
Contracts required or allowed under this Agreement, (d) other Debt not exceeding
$250,000.00 in the aggregate at any one time or (e) the Cubic Guaranty, any
refinancing of the Debt guaranteed by the Cubic Guaranty and any guarantees in
replacement of such financing.

 

6.2                               Derivative Contracts. The Borrower shall not
enter into or in any manner be liable under any Derivative Contract except:

 

(a)                                 Derivative Contracts as required under
Section 5.19;

 

(b)                                 Derivative Contracts entered into with the
purpose and effect of hedging prices on hydrocarbons attributable to the Oil and
Gas Properties of the Borrower and expected to be produced by the Borrower
provided that at all times: (i) the aggregate of all such Derivative Contracts
limits or reduces such market price risk for a term of no more than twenty-four
(24) months; (ii) no such contract, when aggregated with all Derivative
Contracts permitted under this Section 6.2 and/or required under Section 5.19
requires the Borrower to deliver more than seventy-five percent (75%) of total
estimated hydrocarbons to be produced for any month from the proved developed
producing Oil and Gas Properties as so designated in the most recent reserve
report furnished by the Borrower under this Agreement; (iii) each such contract
shall be with an Acceptable Counter-party; and (iv) no such contract with a
counter-party other than the Lender, Affiliate of the Lender or BP requires the
Borrower to put up money, letters of credit, assets, or any other security
against the event of its nonperformance prior to actual default by the Borrower
in performing obligations thereunder; and

 

(c)                                  Derivative Contracts entered into with the
purpose and effect of hedging interest rates on a principal amount of Debt of
the Borrower that is accruing interest at a variable rate, provided that (i) the
floating rate index of each such contract generally matches the index used to
determine the floating rates of interest on the corresponding Debt of Borrower
to be hedged by such contract and in no event shall the term of such contract
extend beyond the Termination Date; (ii) each such contract shall be with an
Acceptable Counter-party; and (iii) no such contract with a counter-party other
than the Lender, Affiliate of the Lender or BP requires the Borrower to put up

 

39

--------------------------------------------------------------------------------


 

money, letters of credit, assets, or any other security against the event of its
nonperformance prior to actual default by the Borrower in performing obligations
thereunder.

 

6.3                               Loans, Advances or Investments.  The Borrower
will not make or agree to make or allow to remain outstanding any Investment,
including, without limitation, any loans or advances or the purchase (for cash
or securities) of all or a substantial part of the Property or capital stock of
any Person, except (a) advances or extensions of credit in the form of accounts
receivable incurred in the ordinary course of business and upon terms common in
the industry for such accounts receivable or (b) Liquid Investments.

 

6.4                               Mortgages or Pledges of Assets.  The Borrower
will not create, incur, assume or permit to exist any Lien on any of its Oil and
Gas Properties (now owned or hereafter acquired), except Permitted Liens.

 

6.5                               Sales of Property.  The Borrower will not
sell, transfer or otherwise dispose of, in one or any series of transactions,
any of its Oil and Gas Properties.

 

6.6                               Dividends and Distributions.  Except as
contemplated by Subsection 2.6 (k), the Borrower will not declare, pay or make,
whether in cash or other Property, any dividend or distribution on, or purchase,
redeem or otherwise acquire for value, any share of its capital securities.

 

6.7                               Changes in Company Structure.  The Borrower
will not enter into any transaction of consolidation, merger or amalgamation;
liquidate, wind up or dissolve (or suffer any liquidation or dissolution); or
convey, sell, lease, assign, transfer or otherwise dispose of all or
substantially all of its Property or business.

 

6.8                               Payment of Accounts Payable.  The Borrower
will not allow any account payable to be in excess of ninety (90) days past due
and be non-current, except such as are being Contested in Good Faith.

 

6.9                               Transactions with Affiliates.  The Borrower
will not directly or indirectly, enter into any transaction (including the sale,
lease or exchange of Property or the rendering of service) with any of its
Affiliates, other than upon fair and reasonable terms no less favorable than
could be obtained in an arm’s length transaction with a Person which was not an
Affiliate; provided, however, for purposes of the covenant set forth in this
Section, none of the Cubic Note Holders, the Call Option Counterparty or the
Cubic Hedge Provider shall be deemed to be an Affiliate of the Borrower.

 

6.10                        Nature of Business.  The Borrower will not make any
material change in the character of its business as carried on at the date
hereof.

 

6.11                        Negative Pledge Agreements.  The Borrower will not
create, incur, assume or permit to exist any contract, agreement or
understanding (other than this Agreement, the

 

40

--------------------------------------------------------------------------------


 

Security Documents, the Cubic Guaranty and the Cubic Second Lien Security
Documents) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property, or which requires the
consent of or notice to other Persons in connection therewith.

 

6.12                        Gas Imbalances, Take-or-Pay or Other Prepayments. 
The Borrower will not allow gas imbalances, take-or-pay or other prepayments
with respect to the Oil and Gas Properties of the Borrower which would require
the Borrower to deliver hydrocarbons produced from its Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor.

 

6.13                        No Subsidiaries.  The Borrower will not own any
Subsidiaries.

 

6.14                        ERISA Compliance.  The Borrower will not at any
time:

 

(a)                                 engage in any transaction in connection with
which the Borrower could be subjected to either a civil penalty assessed
pursuant to section 502(c), (i) or (1) of ERISA or a tax imposed by Chapter 43
of Subtitle D of the Code;

 

(b)                                 terminate any Plan in a manner, or take any
other action with respect to any Plan, which could result in any liability to
the Borrower to the PBGC;

 

(c)                                  fail to make full payment when due of all
amounts which, under the provisions of any Plan, agreement relating thereto or
applicable law, the Borrower is required to pay as contributions thereto;

 

(d)                                 permit to exist any accumulated funding
deficiency within the meaning of Section 302 of ERISA or section 412 of the
Code, whether or not waived, with respect to any Plan;

 

(e)                                  permit the actuarial present value of the
benefit liabilities under any Plan maintained by the Borrower which is regulated
under Title IV of ERISA to exceed the current value of the assets (computed on a
plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities (the term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA);

 

(f)                                   contribute to or assume an obligation to
contribute to any Multiemployer Plan;

 

(g)                                  acquire an interest in any Person that
causes such Person to become an ERISA Affiliate with respect to Borrower if such
Person sponsors, maintains or contributes to, or at any time in the six-year
period preceding such acquisition has sponsored, maintained, or contributed to,
(i) any Multiemployer Plan, or (ii) any other Plan that is subject to Title IV
of ERISA under which the actuarial present value of the benefit liabilities

 

41

--------------------------------------------------------------------------------


 

under such Plan exceeds the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities;

 

(h)                                 incur a liability to or on account of a Plan
under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA;

 

(i)                                     contribute to or assume an obligation to
contribute to any employee welfare benefit plan, as defined in section 3(l) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any material
liability; or

 

(j)                                    amend a Plan resulting in an increase in
current liability such that the Borrower is required to provide security to such
Plan under section 401 (a)(29) of the Code.

 

ARTICLE 7

EVENTS OF DEFAULT

 

7.1                               Events of Default.  The occurrence of any of
the following events shall constitute an Event of Default:

 

(a)                                 The Borrower shall fail to pay when due any
installment of principal or interest on any of the Notes or any charge payable
under this Agreement;

 

(b)                                 Default shall occur in the due observance or
performance of any affirmative covenant required in this Agreement, the Notes,
any of the Security Documents or any of the other Loan Documents, and such
default shall remain unremedied for in excess of thirty (30) days after notice
given by the Lender;

 

(c)                                  Default shall occur in the due observance
or performance of any negative covenant required in this Agreement, the Notes,
any of the Security Documents or any of the other Loan Documents, and such
default shall remain unremedied for in excess of thirty (30) days after notice
given by the Lender;

 

(d)                                 Any Financial Statement, representation or
warranty or certificate made or furnished by or on behalf of the Borrower to the
Lender in connection with this Agreement or other Loan Document, or as an
inducement to the Lender to enter into this Agreement, or in any instrument
furnished in compliance with or in reference to this Agreement or any other Loan
Document, shall be materially false, incorrect, or incomplete at or as of the
time made;

 

42

--------------------------------------------------------------------------------


 

(e)                                  All or any portion of the Debt evidenced by
the Cubic Notes shall have been accelerated (the “Triggering Date”) and remain
accelerated for the 90 days following the Triggering Date;

 

(f)                                   The Borrower shall file a petition seeking
relief for itself under Debtor Relief Laws, or file an answer consenting to,
admitting the material allegations of or otherwise not controverting, or fail
timely to controvert a petition filed against it seeking relief under Debtor
Relief Laws;

 

(g)                                  An order for relief shall be entered
against the Borrower under any Debtor Relief Laws, which order is not stayed, or
upon the entry of an order, judgment or decree by operation of Law or by a court
of competent jurisdiction which is not stayed, ordering relief against the
Borrower under, or approving as properly filed, a petition seeking relief
against any such Person under the provisions of any Debtor Relief Laws, or
appointing a receiver, liquidator, assignee, sequestrator, trustee or custodian
of the Borrower or of any substantial part of its Property, or ordering the
reorganization, winding up or liquidation of any the Borrower’s affairs, or upon
the expiration of sixty (60) days after the filing of any involuntary petition
against the Borrower seeking any of the relief specified in the preceding
Subsection or this Subsection without the petition being dismissed prior to that
time;

 

(h)                                 The Borrower shall (i) make a general
assignment for the benefit of its creditors, (ii) consent to the appointment of
or taking possession by a receiver, liquidator, assignee, sequestrator, trustee
or custodian of such Person or any substantial part of its Property, (iii) admit
insolvency or inability to pay its debts generally as such debts become due,
(iv) fail generally to pay its debts as such debts become due, or (v) take any
action (or an action shall be taken by its directors or majority stockholders)
looking to the dissolution or liquidation of it;

 

(i)                                     Cubic shall file a petition seeking
relief for itself under Debtor Relief Laws, or file an answer consenting to,
admitting the material allegations of or otherwise not controverting, or fail
timely to controvert a petition filed against it seeking relief under Debtor
Relief Laws;

 

(j)                                    An order for relief shall be entered
against Cubic under any Debtor Relief Laws, which order is not stayed, or upon
the entry of an order, judgment or decree by operation of Law or by a court of
competent jurisdiction which is not stayed, ordering relief against Cubic under,
or approving as properly filed, a petition seeking relief against any such
Person under the provisions of any Debtor Relief Laws, or appointing a receiver,
liquidator, assignee, sequestrator, trustee or custodian of Cubic or of any
substantial part of its Property, or ordering the reorganization, winding up or
liquidation of any Cubic’s affairs, or upon the expiration of sixty (60) days

 

43

--------------------------------------------------------------------------------


 

after the filing of any involuntary petition against Cubic seeking any of the
relief specified in the preceding Subsection or this Subsection without the
petition being dismissed prior to that time;

 

(k)                                 Cubic shall (i) make a general assignment
for the benefit of its creditors, (ii) consent to the appointment of or taking
possession by a receiver, liquidator, assignee, sequestrator, trustee or
custodian of such Person or any substantial part of its Property, (iii) admit
insolvency or inability to pay its debts generally as such debts become due,
(iv) fail generally to pay its debts as such debts become due, or (v) take any
action (or an action shall be taken by its directors or majority stockholders)
looking to the dissolution or liquidation of it;

 

(l)                                     The Borrower shall fail to instruct all
first purchasers of production, operators or other disbursers of proceeds of
production to direct all proceeds of production from its Oil and Gas Properties
to the Blocked Accounts or thereafter the proceeds of production are caused by
the Borrower to not be deposited in the Blocked Accounts;

 

(m)                             Final non-appealable judgment for the payment of
money in excess of $250,000.00 shall be rendered against the Borrower and such
judgment shall remain undischarged for a period of sixty (60) days during which
execution shall not be effectively stayed;

 

(n)                                 The Security Documents shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms,
cease to create a valid Lien of the priority required thereby on a material
portion of the Collateral purported to be covered thereby, or, upon perfection,
cease to be a perfected Lien on a material portion of the Collateral purported
to be covered thereby;

 

(o)                                 A judgment creditor of any Person who is the
owner of any of the Collateral shall obtain possession of a material portion of
the Collateral by any means, including, without limitation, levy, attachment or
self help;

 

(p)                                 The validity or enforceability of any of the
Loan Documents shall be contested by the Borrower or the Borrower shall deny
that it has any or further liability or Obligation under any of the Loan
Documents or allege that any of the Loan Documents shall be construed or
enforced other than in accordance with their terms;

 

(q)                                 A Material Adverse Effect shall have
occurred since the Closing Date; or

 

44

--------------------------------------------------------------------------------


 

(r)                                    There occurs any Change of Control;
provided, however, a Change of Control caused by one or any group containing any
one or more of the Permitted Holders shall not be a Change of Control for
purposes of this Section.

 

7.2                               Rights Upon Occurrence of an Event of Default.

 

(a)                                 Upon the occurrence of any Event of Default
specified in Subsections (f), (g), (h), (i), (j) or (k) of Section 7.1,
immediately and without notice, (i) all Obligations evidenced by the Notes shall
immediately become due and payable without presentment, demand, protest, notice
of protest or dishonor, notice of intent to accelerate, notice of acceleration
or other notice of any kind, all of which are expressly waived by the Borrower
and (ii) all obligations of the Lender, if any, under this Agreement shall
immediately and automatically cease and terminate unless and until the Lender
shall reinstate any such obligation in writing.

 

(b)                                 Upon the occurrence and at any time during
the continuance of any other Event of Default, (i) all obligations of the
Lender, if any, under this Agreement shall immediately and automatically cease
and terminate unless and until the Lender shall reinstate any such obligation in
writing and (ii) the Lender may by written notice to the Borrower declare all
Obligations evidenced by the Notes to be immediately due and payable without
presentment, demand, protest, notice of protest or dishonor, notice of intention
to accelerate, notice of acceleration or other notice of any kind, all of which
are expressly waived by the Borrower.

 

(c)                                  The Borrower acknowledges and understands
that under the Laws of the State of Texas, unless waived, the Borrower has the
right to notice of the Lender’s intent to accelerate the Obligations evidenced
by the Notes, the right to notice of the actual acceleration of the Obligations
evidenced by the Notes, and the right to presentment of the Notes by the
Lender’s demand for payment.  The Borrower acknowledges that it understands that
it can waive these rights and by the Borrower’s execution of this Agreement it
agrees to waive its right to notice of intent to accelerate, its right to notice
of acceleration, and its right to presentment or other demand for payment.

 

(d)                                 In addition to the foregoing, upon the
occurrence of any Event of Default, the Lender may exercise any or all of the
Rights provided in any or all of the Loan Documents.

 

45

--------------------------------------------------------------------------------


 

ARTICLE 8

MISCELLANEOUS

 

8.1                               Notices.  Any notice required or permitted to
be given under or in connection with this Agreement or any of the other Loan
Documents (except as may otherwise be expressly required therein) shall be in
writing and shall be mailed by certified mail, return receipt requested, postage
prepaid, or sent by telex, telegram, telecopy, facsimile, electronically by
e-mail or other similar form of rapid transmission confirmed by mailing (by
certified mail, return receipt requested, postage prepaid) written confirmation
at substantially the same time as such rapid transmission, or personally
delivered to an officer of the receiving party.  All such communications shall
be mailed, sent, delivered, faxed or e-mailed,

 

(a)                                 if to the Borrower to:

 

Cubic Louisiana, LLC

9870 Plano Road

Dallas, Texas 75238

Attn: Larry Badgley

Telephone: (972) 681-8047

Fax: (972) 681-9687

e-mail: larry@cubicenergy.com

 

or to such other address or to such individual’s or department’s attention as
the Borrower may have furnished the Lender in writing; and

 

(b) if to the Lender to:

 

Wells Fargo Energy Capital, Inc.

1000 Louisiana

9th Floor

MAC T0002-090

Houston, Texas 77002

Attn: Gary Milavec

Telephone: (724) 942-5839

Fax:  (713) 652-5874

e-mail:  milavega@wellsfargo.com

 

or to such other address or to such individual’s or department’s attention as
the Lender may have furnished the Borrower in writing.

 

Any communication so addressed and mailed shall be deemed to be given when so
mailed, and any notice so sent by rapid transmission is acknowledged, and any
communication so delivered in person shall be deemed to be given when receipted
for or actually received by an authorized officer of the Borrower or the Lender,
as the case may be.

 

8.2                               Amendments and Waivers.  Any provision of this
Agreement or any of the other Loan Documents may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by the Borrower
and the Lender (and/or any other Person which is

 

46

--------------------------------------------------------------------------------


 

a party to any Loan Document being amended or with respect to which a waiver is
being obtained).

 

8.3                               Expenses, Indemnity; Damage Waiver.  (a)  The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Lender, including, without limitation, the reasonable fees, charges and
disbursements of counsel and other outside consultants for the Lender in
connection with the preparation, negotiation, execution, delivery and
administration (both before and after the execution hereof and including advice
of counsel to the Lender with respect thereto) of this Agreement and the other
Loan Documents and any amendments, modifications or waivers of or consents
related to the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all costs, expenses,
Taxes, assessments and other charges incurred by the Lender in connection with
any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Document or any other document
referred to therein, (iii) upon the occurrence and continuation of an Unmatured
Event of Default or Event of Default, all out-of-pocket expenses incurred by the
Lender, including the fees, charges and disbursements of any counsel for the
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including its rights
under this Section 8.3, or in connection with the Loans made hereunder,
including, without limitation, all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

 

(b)                                 THE BORROWER SHALL INDEMNIFY THE LENDER, AND
EACH RELATED PARTY OF THE LENDER (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER, ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (v) ANY OTHER
ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE
BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS

 

47

--------------------------------------------------------------------------------


 

SUBSIDIARIES, (vii) ANY ASSERTION THAT THE LENDER WAS NOT ENTITLED TO RECEIVE
THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY DOCUMENTS, (viii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE,
RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR
AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE, WILFUL MISCONDUCT OR VIOLATION OF LAW OF SUCH INDEMNITEE.

 

(c)                                  To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising

 

48

--------------------------------------------------------------------------------


 

out of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof.

 

(d)                                 All amounts due under this Section 8.3 shall
be payable promptly after written demand therefor.

 

8.4                               Survival of Agreements.  All representations
and warranties of the Borrower herein or in the other Loan Documents and all
covenants and agreements not fully performed before the effective date or dates
of this Agreement or the other Loan Documents shall survive such date or dates.

 

8.5                               Successors and Assigns.  All covenants and
agreements by or on behalf of the Borrower in this Agreement and all of the
other Loan Documents shall bind its legal representatives, successors and
assigns and shall inure to the benefit of the Lender and its legal
representatives, successors and assigns.

 

The Borrower may not assign its respective Rights or Obligations hereunder or
under the Notes without the prior consent of the Lender.

 

8.6                               Invalidity.  In the event that any one or more
of the provisions contained in this Agreement or any of the other Loan Documents
shall for any reason be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement or any other Loan Document.

 

8.7                               Renewal, Extension or Rearrangement.  All
provisions of this Agreement and of any other Loan Documents, as presently
existing or as they may hereafter be amended, relating to the Notes or other
Obligations shall apply with equal force and effect to each and all promissory
notes hereinafter executed which in whole or in part represent a renewal,
extension for any period, increase or rearrangement of any part of the
Obligations originally evidenced by the Notes or of any part of such other
Obligations.

 

8.8                               Waivers.  No waiver by the Lender of any of
its Rights under this Agreement, the other Loan Documents or otherwise shall be
considered a waiver of any other or subsequent Right.  No course of dealing on
the part of the Lender, its officers, employees, consultants or agents, nor any
failure or delay by the Lender with respect to exercising any Right under any of
the Loan Documents shall operate as a waiver thereof.

 

8.9                               Cumulative Rights.  The Rights of the Lender
under the Notes, this Agreement and each other Loan Document shall be
cumulative, and the exercise or enforcement of any such Right shall not preclude
the exercise or enforcement of any other Right.

 

8.10                        Exhibits; Conflicts.  The exhibits attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.  In the

 

49

--------------------------------------------------------------------------------


 

event of any direct conflict between any of the provisions of such exhibits or
any of the other Loan Documents and the provisions of this Agreement, the
provisions of this Agreement shall prevail.

 

8.11                        Titles of Articles, Sections and Subsections.  All
titles or heading to articles, Sections, Subsections or other divisions of this
Agreement or the exhibits hereto are only for the convenience of the parties and
shall not be construed to have any effect or meaning with respect to the other
content of such articles, Sections, Subsections or other divisions, such other
content being controlling as to the agreement between the parties hereto.

 

8.12                        Conflict with Intercreditor Agreements.  In the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreements and this Agreement, the provisions of the applicable
Intercreditor Agreement shall control.

 

8.13                        Jurisdiction.  All actions or proceedings with
respect to the Notes, this Agreement or any of the other Loan Documents may be
instituted in the courts of the State of Texas, County of Harris, the United
States District Court for the Southern District of Texas, or elsewhere to the
extent that jurisdiction shall exist apart from the provisions of this Section,
as the Lender may elect.  By execution and delivery of this Agreement, the
Borrower irrevocably and unconditionally submits to the jurisdiction (both
subject matter and personal) of each such court, and irrevocably and
unconditionally waives (a) any objection it may now or hereafter have to the
laying of venue in any of such courts and (b) any claim that any action or
proceeding brought in any of such courts has been brought in an inconvenient
forum.  The choice of forum and laying of venue as set forth in this
Section 8.13 were negotiated in good faith by the Borrower and the Lender and is
a significant term of the bargain between the Borrower and the Lender governed
by this Agreement.  Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 8.1.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

8.14                        Counterparts.  This Agreement may be executed in two
or more counterparts and multiple originals of such counterparts, and it shall
not be necessary that the signatures of all parties hereto be contained on any
one counterpart hereof. Any executed Agreement or any counterpart thereof shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

8.15                        Effectiveness.  This Agreement shall not be
effective until delivered to, accepted and executed by the Lender and the
Borrower.

 

8.16                        Documents.  All Loan Documents and any other
certificate, agreement or other document provided or to be provided under the
terms hereof shall be in form and substance reasonably satisfactory to the
Lender.

 

8.17                        Rights of Third Person.  All provisions of this
Agreement are imposed solely and exclusively for the benefit of the Lender and
the Borrower.  No other Person shall have

 

50

--------------------------------------------------------------------------------


 

standing to require satisfaction for such provisions in accordance with their
terms or be entitled to assume that the Lender will refuse to perform its
obligations hereunder in the absence of strict compliance with any or all
thereof, and any or all of such provisions may be freely waived in whole or in
part by the Lender at any time if in its sole discretion it deems it advisable
to do so.

 

8.18                        Announcements.  Each party covenants and agrees with
the other that, subject to applicable law, each party shall promptly advise and
consult with the other and obtain the other’s written consent before issuing any
press release with respect to this Agreement or the transactions described
herein.

 

8.19                        Survival of Certain Covenants.  The covenants,
agreements and obligations of the Borrower set forth in Sections 2.10, 2.11,
2.12 and 8.3 of this Agreement shall survive repayment of the Debt evidenced by
the Notes until those covenants, agreements and obligations are fully and
finally performed.

 

8.20                        JURY TRIAL WAIVED.  THE BORROWER AND THE LENDER
HEREBY AGREE THAT THEY SHALL AND HEREBY WAIVE, TO THE FULLEST EXTENT DETERMINED
BY LAW, TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER AT LAW
OR IN EQUITY, BROUGHT BY ANY OF THEM OR IN ANY MATTER WHATSOEVER WHICH ARISES
OUT OF OR IS IN CONNECTION IN ANY ANYWAY WITH THIS AGREEMENT.

 

8.21                        GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
UNITED STATES OF AMERICA AND THE STATE OF TEXAS (EXCEPT TO THE EXTENT THE
LOCATION OR NATURE OF THE COLLATERAL REQUIRES THE APPLICATION OF THE LAWS OF
OTHER JURISDICTIONS TO BE APPLIED AS TO MATTERS OF CREATION, PERFECTION AND
PRIORITY OF LIENS AND THE RIGHTS OF THE LENDER UPON DEFAULT).

 

8.22                        Arbitration.

 

(a)                                 Arbitration.  Upon the demand of any party,
any dispute shall be resolved by binding arbitration (except as set forth in
(e) below) in accordance with the terms of this agreement.  A “dispute” shall
mean any action, dispute, claim or controversy of any kind, whether in contract
or tort, statutory or common law, legal or equitable, now existing or hereafter
arising under or in connection with, or in any way pertaining to, any of the
loan documents, or any past, present or future extensions of credit and other
activities, transactions or obligations of any kind related directly or
indirectly to any of the loan documents, including without limitation, any of
the foregoing arising in connection with the exercise of any self-help,
ancillary or other remedies pursuant to any of the loan documents.  Any party
may by summary proceedings bring an action in court to compel arbitration of a

 

51

--------------------------------------------------------------------------------


 

dispute.  Any party who fails or refuses to submit to arbitration following a
lawful demand by any other party shall bear all costs and expenses incurred by
such other party in compelling arbitration of any dispute.

 

(b)                                 Governing Rules.    Arbitration proceedings
shall be administered by the American Arbitration Association (“AAA”) or such
other administrator as the parties shall mutually agree upon in accordance with
the AAA commercial arbitration rules.  All disputes submitted to arbitration
shall be resolved in accordance with the Federal Arbitration Act (Title 9 of the
United States Code), notwithstanding any conflicting choice of law provision in
any of the loan documents.  The arbitration shall be conducted at a location in
Texas selected by the AAA or other administrator.  If there is any inconsistency
between the terms hereof and any such rules, the terms and procedures set forth
herein shall control.  All statutes of limitation applicable to any dispute
shall apply to any arbitration proceeding.  All discovery activities shall be
expressly limited to matters directly relevant to the dispute being arbitrated. 
Judgment upon any award rendered in an arbitration may be entered in any court
having jurisdiction; provided however, that nothing contained herein shall be
deemed to be a waiver by any party that is a lender of the protections afforded
to it under 12 U.S.C. 91 or any similar applicable state law.

 

(c)                                  No Waiver; Provisional Remedies, Self-Help
And Foreclosure.  No provision hereof shall limit the right of any party to
exercise self-help remedies such as setoff, foreclosure against or sale of any
real or personal property collateral or security, or to obtain provisional or
ancillary remedies, including without limitation injunctive relief,
sequestration, attachment, garnishment or other appointment of a receiver, from
a court of competent jurisdiction before, after or during the pendency of any
arbitration or other proceeding.  The exercise of any such remedy shall not
waive the right of any party to compel arbitration hereunder.

 

(d)                                 Arbitrator Qualifications And Powers;
Awards.  Arbitrators must be active members of the Texas state bar with
expertise in the substantive laws applicable to the subject matter of the
dispute.  Arbitrators are empowered to resolve disputes by summary rulings in
response to motions filed prior to the final arbitration hearing.  Arbitrators
(i) shall resolve all disputes in accordance with the substantive law of the
state of Texas, (ii) may grant any remedy or relief that a court of the state of
Texas could order or grant within the scope hereof and such ancillary relief as
is necessary to make effective any award, and (iii) shall have the power to
award recovery of all costs and fees, to impose sanctions and to take such other
actions as they deem necessary to the same extent a judge could pursuant to the
federal rules of civil procedure, the Texas rules of civil procedure or other
applicable law.  Any dispute in which the amount in controversy is $5,000,000 or
less shall be decided by a single arbitrator who shall not render an award of
greater than $5,000,000 (including damages, costs, fees and expenses).  By
submission to a single arbitrator, each party expressly waives any right or
claim to recover more than $5,000,000.  Any dispute in which the amount in
controversy exceeds $5,000,000 shall be decided by majority vote of a panel of
three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.

 

52

--------------------------------------------------------------------------------


 

(e)                                  Judicial Review.  Notwithstanding anything
herein to the contrary, in any arbitration in which the amount in controversy
exceeds $25,000,000, the arbitrators shall be required to make specific, written
findings of fact and conclusions of law.  In such arbitrations (i) the
arbitrators shall not have the power to make any award which is not supported by
substantial evidence or which is based on legal error, (ii) an award shall not
be binding upon the parties unless the findings of fact are supported by
substantial evidence and the conclusions of law are not erroneous under the
substantive law of the state of Texas, and (iii) the parties shall have in
addition to the grounds referred to in the federal arbitration act for vacating,
modifying or correcting an award the right to judicial review of (a) whether the
findings of fact rendered by the arbitrators are supported by substantial
evidence, and (b) whether the conclusions of law are erroneous under the
substantive law of the state of Texas.  Judgment confirming an award in such a
proceeding may be entered only if a court determines the award is supported by
substantial evidence and not based on legal error under the substantive law of
the state of Texas.

 

(f)                                   Miscellaneous.  To the maximum extent
practicable, the AAA, the arbitrators and the parties shall take all action
required to conclude any arbitration proceeding within 180 days of the filing of
the dispute with the AAA.  No arbitrator or other party to an arbitration
proceeding may disclose the existence, content or results thereof, except for
disclosures of information by a party required in the ordinary course of its
business, by applicable law or regulation, or to the extent necessary to
exercise any judicial review rights set forth herein.  If more than one
agreement for arbitration by or between the parties potentially applies to a
dispute, the arbitration provision most directly related to the loan documents
or the subject matter of the dispute shall control.  This arbitration provision
shall survive termination, amendment or expiration of any of the loan documents
or any relationship between the parties.

 

8.23                        USA Patriot Act Notice.  The Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with such Law.

 

8.24                        Entire Agreement.  This Agreement and the other Loan
Documents contain the entire agreement between the parties relating to the
transactions contemplated hereby.  All prior or contemporaneous understandings,
representations, statements and agreements, whether written or oral, are merged
herein and superseded by this Agreement.  THIS WRITTEN AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

53

--------------------------------------------------------------------------------


 

[signature page to follow]

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed effective as of the date first above written.

 

 

CUBIC LOUISIANA, LLC

 

 

 

By:

/s/ Calvin A. Wallen, III

 

 

Calvin A. Wallen III

 

 

President

 

 

 

 

 

WELLS FARGO ENERGY CAPITAL, INC.

 

 

 

By:

/s/ Gary Milavec

 

 

Gary Milavec

 

 

Managing Director

 

--------------------------------------------------------------------------------